Exhibit 10.3

LICENSE AGREEMENT

This License Agreement is effective as of the date (“Effective Date”) accepted
and executed by First American CoreLogic, Inc., a Delaware corporation (“FACL”)
and First Advantage Credco, LLC, a Delaware LLC (“Customer”).

1. DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
with such meanings to be equally applicable to both the singular and plural
forms of the terms defined:

1.l “Agreement” means this License Agreement, all exhibits attached hereto
(excluding specifically the Freddie Mac Exhibits as defined below), any terms
and conditions included within a Service, and any agreements, schedules or
exhibits supplementing or amending this agreement. If there is a conflict
between this License Agreement and the terms and conditions included within a
Service, this License Agreement shall control and prevail, except when dealing
with the Freddie Mac Products (as defined below), in which case, the applicable
Freddie Mac Exhibit shall control and prevail, with respect to the Freddie Mac
Products only.

1.2 “End User” means an individual or entity determined by Customer to have a
legitimate business need to use Customer’s products, whom Customer has approved
as a qualified subscriber of Customer’s products, and who has permission to
access Customer’s system on a restricted basis using an assigned password or
other security mechanism to order Customer’s products.

13 “Fees” means the amount payable by Customer for access to and use of the
Service as described in Exhibit A, Part D (Fees).

1.4 “Freddie Mac Exhibits” means, if applicable, the specific exhibits attached
hereto as individually referenced “Freddie Mac Exhibits” A, B, C, D, E, F-1,
F-2, G, H and M, respectively. Where applicable, each Freddie Mac Exhibit
containing a signature block shall be signed by the appropriate party or parties
as identified therein prior to Customer providing End Users with access to the
Freddie Mac Products (as defined below).

1.5 “Freddie Mac Products” means, if applicable, certain proprietary automated
property valuation products, including but not limited to Home Value Explorer
and Home Value Calibrator (as more specifically defined within the Freddie Mac
Exhibits attached hereto) which Freddie Mac may offer to FACL during the term of
this Agreement. If applicable, FACL may provide such Freddie Mac Products under
this Agreement, together with its own Services, to Customer (in its capacity as
either a Reseller or a direct End User, as the case may be), with such Freddie
Mac Products to be specified under Exhibit A, Part A (FACL Services) of this
Agreement, providing all applicable parties have executed the necessary Freddie
Mac Exhibits. Freddie Mac has the exclusive right to determine the Freddie Mac
Products that will be marketed under this Agreement. The provisioning and use of
Freddie Mac Products by Customer and End Users shall be in accordance with and
subject to all terms and conditions of the Freddie Mac Exhibits attached hereto.

1.6 “Images” means certain FACL real property documents as specified in Exhibit
A, Part A (FACL Services) and as available to and updated by FACL in the regular
course of its business.

1.7 “Information” means certain FACL real property information obtained from
public records and other sources, as specified in Exhibit A, Part A (FACL
Services), and as available to and updated by FACL in the regular course of its
business.

1.8 “Permitted Applications” means the allowed use of the Service described in
Exhibit A, Part B (Permitted Applications).

1.9 “Processor” means an entity independent of Customer that processes data on
behalf of Customer.

1.10 “Proprietary Information” means the Service and all other data, manuals,
documentation, software programs, algorithms, and other information that may be
disclosed or provided to Customer in the course of providing the Service, and
all intellectual property rights thereon.

 

Page 1 of 58



--------------------------------------------------------------------------------

1.11 “Service” means the Software Applications, Valuation Models, Information,
Images and any applicable user manuals and any other services provided by FACL
to Customer as specified in Exhibit A, Part A (FACL Services). The Service
includes any corrections, bug fixes, enhancements, updates or other
modifications, including reasonable service replacements, to the Service.

1.12 “Software Applications” means the computer program, services, functions, in
object code only, as specified in Exhibit A, Part A (FACL Services) offered by
FACL to access the Information, Valuation Models or Images and to automatically
generate information for specific real properties based on user-defined
variables and proprietary FACL computer programs.

1.13 “Sublicensee” means an individual or company as authorized in the Permitted
Applications that Customer permits to redistribute a Service, in whole or in
part, alone or in combination with other products or services Customer may
offer.

1.14 “Valuation Models” means certain FACL real property valuation information
for a specific residential property generated by the automated valuation models
as specified in Exhibit A, Part A (FACL Services) and outputted in FACL’s
standard data formats.

2. LICENSE

2.1 Grant. Subject to the terms and conditions of this Agreement (including
Customer’s obligation to pay for Service access), FACL grants to Customer a
non-exclusive, non-transferable license to the Service, under FACL’s
intellectual property rights in the Service, to use each Service solely for the
Permitted Applications for each such Service. Seed names have been included in
the Services to detect unauthorized use.

2.2 Restrictions on Use. Customer agrees, represents, and warrants to FACL, both
during and after the term of this Agreement, the following provisions:

(a) Unless expressly authorized in the Permitted Applications, the Service is
for Customer’s and Customer’s End-Users sole use. The Service may not be shared
with affiliates or any third party, including joint marketing arrangements. The
Service may not be used outside the United States without the prior written
consent of FACL.

(b) Unless expressly authorized in the Permitted Applications, Customer shall
not: (i) disclose, use, disseminate, reproduce or publish any portion of the
Service in any manner, (ii) permit any parent, subsidiaries, affiliated entities
or other third parties to use the Service or any portion thereof (iii) process
any portion of the Service or permit any portion of the Service to be processed
with other data or software from any other source, (iv) allow access to the
Service through any terminals located outside of Customer’s or End-Users
operations, (v) use the Service to create, enhance or structure any database in
any form for resale or distribution, or (vi) use the Service to create
derivative products.

(c) Customer shall (i) abide by all prevailing federal, state, and local laws
and regulations of any kind governing fair information practices and consumers’
rights to privacy, including without limitation any applicable non-solicitation
laws and regulations; and (ii) limit access to consumer information to those
individuals who have a “need to know” in connection with Customer’s business and
will obligate those individuals to acknowledge consumers’ rights to privacy and
adhere to fair information practices and consumer’s right to privacy.

(d) Customer shall not use the Service (i) as a factor in establishing an
individual’s eligibility for credit or insurance, (ii) in connection with
underwriting individual insurance, (iii) in evaluating an individual for
employment purposes, (iv) in connection with a determination of an individual’s
eligibility for a license or other benefit granted by a governmental authority,
(v) in a way that would cause the Services to constitute a “consumer report”
under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., or (vi) in any
other manner that would cause such use of the Service to be construed as a
consumer report by any authority having jurisdiction over any of the parties.
FACL

(e) Customer shall not use the Service in any way that (i) infringes on any
third party’s copyright, patent, trademark, trade secret or other proprietary
rights or rights of publicity or privacy, (ii) violates any law, statute,
ordinance or regulation (including without limitation the laws and regulations
governing unfair competition, anti-discrimination or false advertising), or
(iii) is defamatory, trade libelous, unlawfully threatening or unlawfully
harassing.

 

Page 2 of 58



--------------------------------------------------------------------------------

(f) To the extent Customer is authorized in the Permitted Applications to
publish or otherwise permit access to the Service via the Internet, Customer
shall adopt, publish, and comply with privacy policies that comply with either
the guidelines established by TRUSTe.org as set forth at http://www.truste.org,
the Better Business Bureau, such other organization as the parties mutually
agree upon, or Customer’s privacy policy if attached hereto as Exhibit P.

(g) Customer shall comply with the published guidelines of the Direct Marketing
Association, other applicable industry guidelines, and all federal, state, and
local laws and regulations regarding the use and dissemination of data or media
such as the Service.

(h) Unless expressly authorized in the Permitted Applications, Customer shall
not remove, alter or obscure any proprietary notices in the Service or other
materials provided by FACL hereunder and shall reproduce all such notices on all
copies or portions thereof; and Customer shall not provide or cause to be
provided the Service to a Processor, unless such Processor enters into an
agreement attached hereto as Exhibit A-3 (Processor Agreement) acknowledging
that Processor shall only use the Service to fulfill its processing obligation
to Customer.

3. DELIVERY OF DATA AND FORMAT

FACL shall provide to Customer the Services and updates in accordance with the
provisions set forth in Exhibit A, Part C (Delivery). Customer acknowledges that
the amount of Information available varies substantially from area-to-area, and
that circumstances may exist or arise which may prevent FACL from providing such
data or achieving complete representation of all data elements of the Services.
The Information shall not be construed as or constitute a representation as to
the condition of title to real property. The Information may not include all
recorded conveyances, instruments or documents which impart constructive notice
with respect to any chain of title described in the Information. Customer
further acknowledges that the sale amount data element of any deed transaction
data included within the Information is not available in some states and some
such sale amount data are estimates of value based on available data and are
calculated by FACL. Notwithstanding anything herein to the contrary, FACL may
discontinue providing Services for any geographic location which prohibits
FACL’s provision of such Services in accordance with this Agreement, or for any
geographic location as to which FACL has discontinued the collection of data for
its own business. FACL and Customer shall renegotiate the Fees in good faith
according to the prevailing pricing models if FACL materially modifies the
content or geographic coverage of the Services provided to Customer. FACL
reserves the right to invoice (at FACL’s prevailing price models) additional
file refreshes and duplicates which the parties consider outside the scope of
the Agreement, should Customer make such a request of FACL.

4. FEES

4.1 Fees. In consideration of the rights granted Customer hereunder, Customer
shall pay FACL the Fees monthly within thirty (30) days of FACL invoice unless
provided differently in Exhibit A.

4.2 Taxes. Fees are exclusive of sales, use, ad valorem, personal property, and
other taxes, which are the responsibility of Customer. FACL shall charge
Customer applicable sales tax, Customer shall be responsible for filing all
other taxes. If applicable, Customer must provide FACL with a Reseller
Identification Certificate in order to be exempt from sales tax charges on
royalty fees.

4.3 Billing; Payments; Late Fees. At the end of each FACL monthly billing cycle,
FACL will invoice Customer for all Fees incurred by Customer and/or the
Customer’s End-Users during such billing cycle. Customer shall pay the invoice
in full within thirty (30) days of receipt. If full payment is not made, a
charge equal to one and one-half percent (1 1/2%) will be added to the balance
due, not to exceed the maximum legal limit permitted by law. If Customer becomes
thirty (30) or more days past due, Customer’s access or shipment will be
automatically disabled until all past due charges are paid, and Customer shall
be in breach of this Agreement. Customer shall continue to be responsible for
any monthly minimum charge during any period that access or shipment is
suspended. If it becomes necessary for FACL to enforce this Agreement through an
attorney, collection agency, or directly through small claims court, Customer
shall pay all attorney’s fees, agency fees, court costs, and other collections
costs, including without limitation post-judgment costs for legal services at
trial and appellate levels. Delinquency may affect Customer’s credit rating.

 

Page 3 of 58



--------------------------------------------------------------------------------

4.4 Reporting; Audits.

(a) Report. If applicable, within fifteen (15) days after the end of each
calendar month, Customer shall provide FACL’s accounting department a detailed
and accurate statement of the calculation of all payments earned with respect to
such month, together with payment thereof. If applicable, such report shall
indicate which transactions are subject to the Perpetual License Fees described
in Exhibit A, if applicable.

(b) Financial Audits. Customer shall maintain current, accurate, and complete
books and records relating to its usage of the FACL Services and all payments
due FACL hereunder. FACL or its designee (which may be a certified public
accountant chosen by FACL) may, at any time while this Agreement is in effect
and for a period of six months thereafter (but no more than once in a six-month
period), require Customer to provide a certified statement prepared by a
certified public accountant, at Customer’s expense, verifying the accuracy of
records relating to Customer’s usage of the Service and all payments due FACL.
If such certified statement indicates any errors in Customer’s records, FACL, or
its designee, may, on reasonable advance notice to Customer and during
reasonable business hours, examine, inspect and audit such books and records and
any source documents pertaining thereto for the limited purpose of verifying the
accuracy of Customer’s reports and the amounts due hereunder. FACL, or its
designee, may, during the course of such examination, review or audit and make
such copies and/or extracts of Customer’s books and records relating to
Customer’s usage of the Service. FACL shall treat all such information reviewed
during an audit as confidential and shall not disclose same to any third party
(excluding FACL’s designee) without the written consent of Customer. FACL shall
be solely responsible for the cost of such audit, unless FACL finds that
Customer underpaid the amount of fees due hereunder in an amount greater than
ten percent (10%) of the amount actually remitted. If Customer’s underpayment of
such fees exceeds ten percent (10%) of the amount actually remitted, the
Customer agrees to pay the full cost of the audit. Customer agrees within thirty
(30) days of discovery of such underpayment to (i) make such underpayment and
(ii) pay for the full cost of the audit, if applicable.

(c) Compliance Audits. FACL reserves the right, at its own expense, to select an
independent auditor to audit Customer for the purpose of ensuring Customer’s
compliance with the terms and conditions of this Agreement, after providing
Customer with reasonable notice thereof. If such audit indicates there has been
a material breach in Customer’s compliance of the Agreement, FACL shall provide
Customer with written notice of such material breach. If Customer does not cure
the breach within ten (10) days of receipt of written notice from FACL, FACL may
terminate the Agreement and pursue its other legal remedies. Should Customer not
cooperate with FACL’s reasonable request to audit for compliance within thirty
(30) days of notice thereof, Customer shall be deemed to have conclusively
admitted to a material breach in Customer’s compliance for which FACL may
immediately terminate this Agreement and pursue its legal remedies.

5. TERM; TERMINATION

5.1 Term. The initial term of this Agreement shall be for a period of twelve
(12) months, commencing on the Effective Date. The term shall automatically
renew for additional successive twelve (12) month terms, unless terminated
pursuant to Subsection 5.2 (Termination) of this Agreement.

5.2 Termination. Although this Agreement may not be terminated without cause
during the initial term, either party may forego automatic renewal by giving the
other party not less than thirty (30) calendar days written notice of
termination prior to the expiration of the then-current term. Except for the
termination provisions in Section 4.4 (Reporting; Audits), if either party
breaches any provision of this Agreement, the non-breaching party shall, upon
providing written notice of such breach, be entitled to immediately terminate
this Agreement, provided such breach is not cured within thirty (30) days
following such notice. If this Agreement is terminated as a result of a breach,
the non-breaching party shall, in addition to its right of termination, be
entitled to pursue legal remedies against the breaching party. Notwithstanding
the foregoing, if Customer is in breach under Section 4 (Fees) of this
Agreement, FACL may terminate this Agreement effective ten (10) days after
giving Customer written notice of such breach, unless Customer shall have
remedied the breach within such ten (10) day period.

5.3 Payment upon Expiration or Earlier Termination. Upon the expiration or
termination of this Agreement as set forth above in Subsections 5.1 (Term) and
5.2 (Termination), Customer shall pay FACL in full for all products actually
delivered and services actually performed by FACL under this Agreement prior to
the effective date of such expiration or termination.

 

Page 4 of 58



--------------------------------------------------------------------------------

5.4 Return of Materials. Upon termination of this Agreement by either party,
Customer, at its own expense, shall within fifteen (15) days of such
termination, at FACL’s option as FACL shall notify Customer in writing,
(i) return all Service materials and Information to FACL at the address set
forth below on the signature page of this Agreement or (ii) certify (by a
certificate signed by an officer of Customer) that such Service materials and
Information have been destroyed. If such Service materials and Information have
not been returned or destroyed in accordance with the above, Customer shall
provide FACL or FACL’s agent access to Customer’s premises for the retrieval of
all such materials, and Customer shall pay the actual costs as reasonably
incurred by FACL to retrieve such materials. Customer shall be obligated to
continue paying FACL fees ordinarily and reasonably charged by FACL for data of
a similar nature and use after the termination of this Agreement, until such
time as Customer returns to FACL or destroys such materials. In the alternative,
Customer may pay FACL a Perpetual License Fee annually, if specifically provided
for in Exhibit A, Part D (Fees), to retain the Information in Customer’s
database. The parties agree that all restrictions and grants of use shall
continue to apply should Customer be permitted to perpetually license the
Information.

6. USE AND TRAINING

Customer shall limit use of the Service to its employees and End-User employees
who have been appropriately trained. FACL shall provide, at a mutually
convenient time, initial training in the use of the Service at no charge at
mutually agreed upon locations, including Customer’s premises or End-Users
premises per FACL standardized training and support policies. FACL shall provide
Customer with a telephone number for Customer to request assistance in the use
of the Service Monday through Friday, 7 a.m. to 5 p.m. Pacific Standard Time, at
no charge, as reasonably required and requested by Customer.

7. THIRD PARTY USE

If the Permitted Applications include providing a Service to End Users or
Sublicensees, Customer agrees to contractually require all End Users to sign an
agreement with substantially similar terms to this Agreement. Customer warrants
that in no event shall End Users’ or Sublicensees’ use of the data be
unrestricted or expand beyond the Permitted Applications of this Agreement. This
Section 7 is not intended to provide the Service to End Users or Sublicensees
unless specifically provided for in the Permitted Applications.

8. PROPRIETARY INFORMATION

The Proprietary Information is and shall remain the sole and exclusive property
of FACL. Customer shall have only the limited rights with respect to the
Proprietary Information expressly granted in this Agreement, and all rights not
expressly granted by FACL are reserved. Customer agrees that only FACL shall
have the right to alter, maintain, enhance or otherwise modify the Proprietary
Information. Customer shall not disassemble, decompile, manipulate or reverse
engineer the Proprietary Information and shall take all necessary steps to
prevent such disassembly, decompiling, manipulation or reverse engineering of
the Proprietary Information. Under no circumstances shall Customer sell,
license, publish, display, copy, distribute, or otherwise make available the
Proprietary Information in any form or by any means, except as expressly
permitted by this Agreement, including without limitation the transfer to a
third party or, if not expressly prohibited by this Agreement, as allowed under
the fair use provision of the Copyright Act, 17 U.S.C. § 107. Customer shall
take all reasonable steps, in accordance with the best industry practices, to
protect the security of the Proprietary Information and to prevent unauthorized
use or disclosure. Customer is responsible for ail access to and use of the
Proprietary Information by Customer’s employees or agents or by means of
Customer’s equipment or Customer’s FACL usernames and passwords, whether or not
Customer has knowledge of or authorizes such access or use. Customer shall be
responsible for maintaining the confidentiality of all assigned usernames and
passwords, and Customer shall be responsible for all charges relating to the use
of said usernames and passwords whether or not authorized by Customer.

9. CONSUMER PRIVACY

Customer acknowledges that the Service, while comprised in part of public record
data, describes information that may be deemed to be sensitive information by
some consumers. It is the policy of FACL to respect the request of consumers to
remove their name, mailing address, e-mail address or telephone number from use
in solicitation. Customer’s agreement to comply with this policy is an integral
condition to FACL entering into this Agreement. Customer agrees (a) Customer
shall not broadcast or otherwise make public the name, address or other
information

 

Page 5 of 58



--------------------------------------------------------------------------------

about an individual consumer, unless FACL and the subject consumer provide
written authorization to do so; (b) Customer shall abide by all prevailing
federal, state, and local laws and regulations of any kind governing fair
information practices and consumers’ rights to privacy, including without
limitation any applicable non-solicitation laws and regulations; and
(c) Customer shall limit access to consumer information to those individuals who
have a “need to know” in connection with Customer’s business and shall obligate
those individuals to acknowledge consumers’ rights to privacy and adhere to fair
information practices.

10. FACL WARRANTIES, INDEMNIFICATION & DISCLAIMERS

10.1 Warranty; Intellectual Property Infringement and Indemnification. FACL
warrants to Customer that the Service does not infringe, misappropriate or
violate the intellectual property rights of a third party. FACL shall indemnify,
defend and hold Customer harmless from and against any and all claims, losses,
liabilities, costs and expenses attributable to any allegation of intellectual
property infringement arising out of this Agreement (unless such allegation
arises from the combination or use of the Service with any other software, data,
or materials not furnished by FACL or is used in violation of any term or
condition contained in this Agreement), provided that: (i) Customer gives FACL
prompt written notice of any such allegation, (ii) FACL maintains full and
complete control over the defense of any such allegation, and (iii) Customer
cooperates fully with FACL in the defense of any such allegation. If the Service
becomes or, in FACL’s opinion, is likely to become the subject of any claim or
action that infringes, misappropriates or violates the intellectual property
rights of another person, then FACL, at its expense and option, may: (i) procure
the right for Customer to continue using the Service, (ii) modify the Service to
render it no longer subject to any such claim or action, or (iii) replace the
Service or any portion thereof with equally suitable, functionally equivalent,
non-infringing data. If none of the foregoing is commercially practicable, FACL
may terminate this Agreement and refund a pro-rata amount of the prepaid Fees
actually paid hereunder. THIS SECTION SETS FORTH THE FULL EXTENT OF FACL’S
LIABILITY TO CUSTOMER AND CUSTOMER’S SOLE REMEDIES WITH RESPECT TO ANY THIRD
PARTY CLAIMS UNDER THIS AGREEMENT.

10.2 Limitations on Valuation Models. The Valuation Models do not constitute an
appraisal of the subject property. They should not be relied upon in lieu of an
appraisal or underwriting process. The predicted value reports are based upon
data collected from public record sources. THE ACCURACY OF THE METHODOLOGY USED
TO DEVELOP THE REPORTS, THE EXISTENCE OF THE SUBJECT PROPERTY, AND THE ACCURACY
OF THE PREDICTED VALUE AND ALL RULE SETS PROVIDED ARE ESTIMATES BASED ON
AVAILABLE DATA AND ARE NOT GUARANTEED OR WARRANTED. The condition of the subject
property and current market conditions can greatly affect the validity of the
Valuation Models. Any Valuation Model generated does not include a physical
inspection of the subject property or a visual inspection or analysis of current
market conditions by a licensed or certified appraiser, which is typically
included in an appraisal.

10.3 Disclaimer. EXCEPT AS OTHERWISE STATED IN THIS SECTION, THE SERVICE IS
PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. BECAUSE SOME JURISDICTIONS DO NOT PERMIT THE EXCLUSION OF
IMPLIED WARRANTIES, THIS DISCLAIMER MAY NOT APPLY. FACL NEITHER ASSURES NOR
ASSUMES ANY LIABILITY TO ANY PERSON OR ENTITY FOR THE PROPER PERFORMANCE OF
SERVICES NECESSARY TO THE CONDUCT OF A REAL ESTATE CLOSING. FACL DOES NOT
REPRESENT OR WARRANT THAT THE SERVICE IS COMPLETE OR FREE FROM ERROR, AND DOES
NOT ASSUME, AND EXPRESSLY DISCLAIMS, ANY LIABILITY TO ANY PERSON OR ENTITY FOR
LOSS OR DAMAGE CAUSED BY ERRORS OR OMISSIONS IN THE SERVICE, WHETHER SUCH ERRORS
OR OMISSIONS RESULT FROM NEGLIGENCE, ACCIDENT, OR OTHER CAUSE. CUSTOMER SHALL BE
SOLELY RESPONSIBLE FOR OBTAINING ANY AND ALL NECESSARY LICENSES, CERTIFICATES,
PERMITS, APPROVALS OR OTHER AUTHORIZATIONS REQUIRED BY FEDERAL, STATE OR LOCAL
STATUTE, LAW OR REGULATION APPLICABLE TO CUSTOMER’S USE OF THE SERVICE. FACL
MAKES NO REPRESENTATIONS OR WARRANTIES ABOUT THE LEGALITY OR PROPRIETY OF THE
USE OF THE SERVICE IN ANY JURISDICTION, STATE OR REGION.

11. FACL’s LIMITATION OF LIABILITY

FACL’S TOTAL LIABILITY AND CUSTOMER’S EXCLUSIVE REMEDY UNDER OR RELATED TO THIS
AGREEMENT SHALL BE LIMITED TO DIRECT MONEY DAMAGES NOT EXCEEDING THE AMOUNT PAID
BY CUSTOMER TO FACL DURING THE TWELVE (12) MONTHS PRECEDING THE CLAIM. THIS

 

Page 6 of 58



--------------------------------------------------------------------------------

LIMIT IS CUMULATIVE AND ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE AGGREGATED TO
CALCULATE SATISFACTION OF THE LIMIT. THE EXISTENCE OF MULTIPLE CLAIMS SHALL NOT
ENLARGE THE LIMIT. FACL SHALL HAVE NO LIABILITY UNDER OR IN ANY WAY RELATED TO
THIS AGREEMENT FOR ANY LOSS OF PROFIT OR REVENUE OR FOR ANY CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES, EVEN IF FACL IS AWARE OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES. SOME STATES DO NOT ALLOW THE EXCLUSION OR
LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR
EXCLUSION MAY NOT APPLY.

12. CUSTOMER’S INDEMNIFICATION

Customer agrees to indemnify, defend and hold FACL harmless from and against all
third party claims, losses, liabilities, costs and expenses arising out of or
related to the use of the Service by the Customer, or attributable to Customer’s
breach of this Agreement, provided that FACL gives Customer prompt written
notice of any such claim. FACL shall control the defense and any settlement of
such claim, and Customer shall cooperate with FACL in defending against such
claim.

13. GENERAL PROVISIONS

13.1 Advertising. Customer shall not disclose FACL as a data source to any third
party, except as may be authorized in writing by FACL or required by federal,
state or local government regulations.

13.2 Proprietary Marks. Neither party shall use, or permit their respective
employees, agents and subcontractors to use the trademarks, service marks,
copyrighted material, logos, names, or any other proprietary designations of the
other party, or the other party’s affiliates, whether registered or
unregistered, without such other party’s prior written consent.

13.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes 11/17/2006 License Agreement or written, relating to
the Service.

13.4 Severability. If any of the provisions of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

13.5 Waiver; Modifications. No waiver by either party of any breach by the other
party of any of the provisions of this Agreement shall be deemed a waiver of any
preceding or succeeding breach of the same or any other provision hereof. No
such waiver shall be effective unless in writing and then only to the extent
expressly set Forth in writing. No modifications of this Agreement shall be
effective unless in writing and signed by both parties.

13.6 Survival. The following sections shall survive expiration or termination of
the Agreement and shall continue in full force and effect until fully satisfied:
2.2 (Restrictions on Use), 53 (Payment Upon Expiration or Earlier Termination),
5.4 (Return of Materials), 7 (Third Party Use), 8 (Proprietary Information),
10.2 (Limitation on Valuation Models), 10.3 (Disclaimer), 11 (FACL’s Limitation
of Liability), 12 (Customer’s Indemnification), 13 (General Provisions).

13.7 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signature on a copy of this Agreement
received by either party by facsimile is binding upon the other party as an
original. The parties shall treat a photocopy of such facsimile as a duplicate
original. If this Agreement is executed in counterparts, no signatory hereto
shall be bound until all parties hereto have duly executed or caused to be duly
executed a counterpart of this Agreement. The individuals signing below
represent that they are duly authorized to do so by and on behalf of the party
for whom they are signing.

13.8 Governing Law and Forum; Attorneys’ Fees. The interpretation and
construction of this Agreement, and all matters relating hereto, shall be
governed by the laws of the State of California applicable to agreements
executed and to be performed solely within such State. The parties hereby submit
to the jurisdiction of, and waive any venue objections against, the United
States District Court for the Central District of California, Orange County
Branch and the Superior and Municipal Courts of the State of California, Orange
County in any litigation arising out

 

Page 7 of 58



--------------------------------------------------------------------------------

of this Agreement. Each of the parties agrees that it shall not seek a jury
trial in any proceeding based upon or arising out of or otherwise related to
this Agreement or any of the other documents and instruments contemplated hereby
and each of the parties hereto waives any and all right to such jury trial. This
Agreement shall not be governed by the United Nations Convention on Contracts
for the International Sale of Goods, the application of which is expressly
excluded. The prevailing party shall be awarded its reasonable attorneys’ fees
and costs in any lawsuit arising out of or related to this Agreement.

13.9 Relationship of Parties. Neither party is nor shall be a partner, joint
venturer, agent or representative of the other party solely by virtue of this
Agreement. Neither party has the right, power or authority to enter into any
contract or incur any obligation, debt or liability on behalf of the other
party.

13.10 Uncontrollable Events. No party shall be liable for any delay or failure
in its performance of any of the acts required by this Agreement when such delay
or failure arises for reasons beyond the reasonable control of such party. The
time for performance of any act delayed by such causes shall be postponed for a
period equal to the delay; provided, however, that the party so affected shall
give prompt notice to the other party of such delay. The party so affected,
however, shall use its best efforts to avoid or remove such causes of
nonperformance and to complete performance of the act delayed, whenever such
causes are removed.

13.11 Assignment. Customer may not assign or transfer this Agreement or any
rights or obligations under this Agreement. A Change in Control shall constitute
an assignment for this Agreement. For purposes of this Agreement, a “Change in
Control” means (i) any transaction in which Customer merges or consolidates with
or into another entity; (ii) any transaction or series of transactions in which
Customer sells or otherwise transfers more than twenty percent (20%) of its
capital stock (without regard to class or voting rights) or other securities or
ownership interests; or (iii) the sale, transfer or other disposition of all or
substantially all of Customer’s assets or the complete liquidation or
dissolution of Customer. Any unauthorized Change in Control, assignment or
transfer shall be null and void and shall constitute grounds for immediate
termination of this Agreement by FACL.

13.12 Notices. Any notice or other communication required or permitted under
this Agreement shall be sufficiently given if delivered in person or sent by one
of the following methods: (a) registered U.S. mail, return receipt requested
(postage prepaid); (2) certified U.S. mail, return receipt requested (postage
prepaid); or (3) commercially recognized overnight service with tracking
capabilities. All notices must be sent to the address as shown on the signature
page of this Agreement, or to such other address or number as shall be furnished
in writing by any such party. Notices to FACL shall be sent to 4 First American
Way, Santa Ana, California 92707, with a copy to FACL’s counsel at the same
address marked Attention: Legal Department. Notices or communications shall be
deemed properly delivered as of the date personally delivered or sent by mail or
overnight service.

[THIS SPACE IS INTENTIONALLY LEFT BLANK.]

 

Page 8 of 58



--------------------------------------------------------------------------------

13.13 Miscellaneous. Headings at the beginning of each section and subsection
are solely for convenience and are not intended to be a part of this Agreement
and shall have no effect upon the construction or interpretation of any part
hereof. Whenever required by the context of this Agreement, the singular shall
include the plural and the masculine shall include the feminine, and vice versa.
This Agreement shall not be construed as if it had been prepared by either
party, but rather as if it were jointly prepared. In the event that any action
required by the parties hereto does not occur on a business day, the action
shall be taken on the next succeeding business day thereafter. The parties
hereto do not intend to confer any benefit hereunder on any person or entity
other than the parties hereto and, therefore, there are no third party
beneficiaries to this Agreement. The Exhibits and related Appendices to this
Agreement constitute integral parts of this Agreement and are hereby
incorporated into this Agreement by this reference.

THE PARTIES HAVE READ, UNDERSTOOD, AND AGREED TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT.

 

FIRST ADVANTAGE CREDCO, LLC (“CUSTOMER”)     FIRST AMERICAN CORELOGIC, INC.
(“FACL”) By:  

/s/ Kathy Manzione

    By:  

/s/ Tim Kennelly

  (Authorized Signature)       Authorized Signature Name:   Kathy Manzione    
Name:   Tim Kennelly Title:   President     Title:   Vice President, MIT
National Accounts       Effective Date: 3-11-08 Address:  

12395 First American Way

Poway, CA 92064

    Address:  

4 First American Way

Santa Ana, California 92707

 

Page 9 of 58



--------------------------------------------------------------------------------

EXHIBIT A

TO

LICENSE AGREEMENT BETWEEN

FIRST AMERICAN CORELOGIC, INC, (“FACL”) AND

FIRST ADVANTAGE CREDCO, LLC

(“CUSTOMER”)

 

A. FACL SERVICES:

 

 

1.

Valuation Models: Freddie Mac’s Home Value Explorer® (“HVE®”), VaIuePoint4
(“VP4”), Home Price Analyzer, PASS, PowerBase6, Fiserv CASA AVM

 

  2. Information: Instant Transaction History Report, Instant Legal & Vesting
Report, Legal & Vesting with Transaction History Report, Detailed Subject
Property Report, Short Comparable Property Report, Medium/Standard Comparable
Property Report, Detailed Comparable Property Report, Custom Search Short
Report, Custom Search Medium Report, Custom Search Detailed Report, Short Comp
Farming Report, Medium Comp Farming Report, Detailed Comp Farming Report,
HistoryPro

 

  3. Images: Document Image, Assessors Maps, Street Maps

 

 

4.

Fraud Analytics: LoanIQ, SafeCheck, Freddie Mac’s Home Value Calibrator®
(“HVC®”)

 

  5. Customized Match and Append: Customer shall submit a list of data elements
(the “Input File”) in a mutually agreeable format to FACL. FACL shall append
other data elements, where available, to the Input File (“Appended Data”), and
return the Appended Data to Customer in a mutually agreeable format. Pursuant to
Section C(2) below, Customer shall complete the Statement of Work form (“SOW”),
attached as Exhibit A-1, indicating the list criteria, data elements, geographic
coverage, and delivery methods, and fees for each order. Before FACL begins work
on any SOW begins, Customer needs FACL’s prior written approval. If FACL
approves, FACL shall provide the Match and Append Services to Customer who, in
turn, may forward to Customer’s clients (“End Users”).

 

  6. ARM and Valuation Model Match and Append Services: Customer may submit a
list of data elements as shown in Exhibit A-2 (“ARM Input File”) to FACL. FACL
shall, where available, append the data elements as shown in Exhibit A-3 to the
Input File as well as append the following Valuation Model: PASS Prospector
(“ARM/Valuation Model Appended Data”). FACL, shall then return the ARM/Valuation
Model Appended Data to Customer.

 

B. PERMITTED APPLICATIONS: In accordance with the terms and conditions of the
Agreement, Customer and other approved third parties as specified below may use
the FACL Services solely for the applications specified below.

 

  1. Customer’s Use: Customer may use the Services for internal business
purposes of valuating residential properties. Customer shall not populate its
products with Services without the prior written approval of FACL. Customer may
provide the Services to Customer’s mortgage origination, mortgage servicing, or
secondary market End Users, Notwithstanding the above, Customer may use ARM and
Valuation Model Match and Append Services and HistoryPro for internal business
purposes of valuating residential properties. Customer may also provide ARM and
Valuation Model Match and Append Services and HistoryPro to Refinance.com, with
offices located at 60 Oak Drive, Syosset, New York 11791 (“Additional End
User”). Except as otherwise provided, Customer shall not relicense, redistribute
or resell the Services.

 

  2. End Users’ Use: Customer’s mortgage origination or servicing End Users may
access the FACL, Services for internal business purposes only to make business
decisions with respect to mortgage origination and servicing for purposes of
improving internal origination and servicing programs. End Users shall not
resell, re-license or redistribute the FACL Services in whole or in part.

 

Page 10 of 58



--------------------------------------------------------------------------------

  3. Additional End User’s Use: Customer’s Additional End User may access
ARM/Valuation Model Match and Append and HistoryPro Services for internal
business purpose of appending the data to a mortgage portfolio. Additional End
User shall not resell, re-license or redistribute the ARM/Valuation Model Match
and Append and HistoryPro Services in whole or in part.

 

  4. Additional Restrictions: Customer shall not use any element or component of
the FACL Services to create, replace, supplement or enhance any title, legal,
vesting, ownership or encumbrance report. Customer shall contractually require
that its End Users not use any element or component of the FACL Services to
create, replace, supplement or enhance any title, legal, vesting, ownership or
encumbrance report. Customer agrees that it will not use the FACL Services,
coupled with alternative insurance approaches or products without first
obtaining written permission from FACL. Customer shall contractually require
that its End Users will not use the FACL Services, coupled with alternative
insurance approaches or products without first obtaining written permission from
FACL. Notwithstanding anything to the contrary, without FACL’s prior written
approval, the FACL Services may not be provided to the following entities, their
affiliates or subsidiaries, nor their successors in interest: Acxiom, America
Online, Inc. (AOL), CD-Data, Choice Point, Costar Group, Data Solutions, Data
Warehouse, Experian, Equifax, Fair Isaac Corporation, Fidelity National
Financial (FNF), Fidelity National Information Services (FNIS), Fidelity
National Insurance Company, Fidelity National Title Group, First Data Solutions,
FiServ, FNC, Google, Haines, InfoUSA, Insurance Service Office (ISO),
International Data Management (1DM), iPlace, Land America, Lending Tree,
Lexis/Nexis, MacDonald-Detweiler, MasterFiles, Merlin Data, Microsoft, Myriad
Development, National Data Cooperative, National Information Services, New
Reach, Real Net, RJ Peters, Sedgwick CMS, Stewart Information Services
Corporation, SW Financial, Thompson-West Group, TransUnion, Veros, Yahoo!, and
Zillow. Customer shall not sell the FACL Services to the top twenty mortgage
originating and or servicing lender institutions, as listed in the National
Mortgage News or other similar Thomson Media publication, without FACL’s prior
written approval.

C. DELIVERY:

 

  1. RealQuest Services: FACL shall provide the RealQuest Services to Customer
and Customer’s End-Users via FACL’s secure, password-protected Internet site,
realquest.com (“RealQuest”) or Connect2Data XML as specified in Exhibit B
provided to Customer by FACL or via FACL’s secure, password-protected Internet
site, vector.firstamres.com, in accordance with mutually agreed upon sequencing
rules (“Vector Custom”).

 

  2. Match And Append Services: FACL shall deliver the Services directly to
Customer’s or Customer’s End Users, or as mutually agreed upon, as specified in
each Match and Append SOW. If FACL is delivering via electronic mail, Customer
shall provide FACL with thirty (30) days prior written notice of any change in
the electronic mail address to which the FACL Services should be delivered.
Customer shall submit, within each project SOW, a list of the data elements to
be appended to the input file (the “Input File”) to FACL via ASCII, CSV or other
mutually agreed upon Input File format. FACL shall append, where available, the
data elements listed in the SOW to the Input File (“Appended Data”), and return
the Appended Data to Customer via email, secured file transfer or other media as
mutually agreed to.

 

  3. ARM and Valuation Model Match and Append Services: FACL shall provide the
ARM/Valuation Model Match and Append Services to Customer via Connect2Data XML
as specified in Exhibit B.

D. FEES: Customer shall pay FACL the following Fees:

 

 

1.      Valuation Models:

 

         (i)    HVE®:      Eights Dollars ($8.00) per report     (ii)    VP4:
     Eights Dollars ($8.00) per report     (iii)    HPA:      Eights Dollars
($8.00) per report

 

Page 11 of 58



--------------------------------------------------------------------------------

    (iv)     PASS:      Eights Dollars ($8.00) per report     (v)    PB6:     
Eights Dollars ($8.00) per report     (vi)    CASA:      Fourteen Dollars
($14.00) per report

 

2.      Information:

 

    (i)    Foreclosure Activity Report:      Three Dollars ($3.00) per report  
  (ii)    Neighborhood Area Profile Report:      Sixty Cents ($0.60) per report
    (iii)    Transaction History Report:      Three Dollars ($3.00) per report  
  (iv)    Instant Legal and Vesting Report:      Eleven Dollars ($11.00) per
report     (v)    Legal and Vesting with Transaction
History Report:     

Thirteen Dollars and Eighty Cents

($13.80) per report

    (vi)    Detailed Subject Property Report:      Eighty-Five Cents ($0.85) per
report     (vii)    Detailed Comparable Sales Report:     

One Dollar and Fifty Cents ($1.50)

per report

    (viii)    Custom Search Report:     

One Dollar and Ten Cents ($1.10) per

report

    (ix)    Voluntary Lien Report:      Eights Dollars ($8.00) per report    
(x)    HistoryPro:             a. 1-10,000:      Eights Dollars ($8.00) per
report        b. 10,001 and above:      Seven Dollars ($7.00) per report

 

3.      Images:

 

    (i)    Document Image:      Four Dollars ($4.00) per image    

(ii)

  

Assessors Map:

     Seventy Cents ($0.70) per map    

(iii)

  

Street Map:

     Eleven Cents (0.11) per map    

(iv)

  

Aerial Map:

     Twenty-Five Cents (0.25) per map    

(v)

  

Flood Map:

     Fifty Cents (0.50) per map

 

4.      Fraud Analytics:

 

    (i)    LoanIQ:      Five Dollars ($5.00) per report     (ii)    SafeCheck:
     Five Dollars and Fifty Cents ($5.50) per             report (0 to 500
Reports monthly)     (iii)    SafeCheck:      Five Dollars ($5.00) per report
(501 or             more Reports monthly)     (iv)    HVC®:      Six Dollars
($6.00) per value (0 to 500             per month)     (v)    HVC      Five
Dollars and Fifty Cents ($5.50) per             value (501 or greater reports
per month)

 

5.      Batch Values:

 

    (i) HVE and CASA:    

(i)

  

HVE®:

    

Eight Dollars ($8.00) per value

   

(ii)

  

HVC®:

    

Six Dollars ($6.00) per value (0 to 500 per month)

   

(iii)

  

HVC

     Five Dollars and Fifty Cents ($5.50) per value (501 or greater reports per
month)    

(iv)

  

CASA:

    

Fourteen Dollars ($14.00) per value

 

Page 12 of 58



--------------------------------------------------------------------------------

ii. VP4, HPA, PB6 and PASS:

 

    

Batch Values

  

Fee per 0 – 1,000 values

  

Fee per 1,000 or more values

(i)    VP4:    Four Dollars and Fifty Cents    Three Dollars and Seventy-Fifty
Cents (ii)    HPA:    Four Dollars and Fifty Cents    Three Dollars and
Seventy-Fifty Cents (v)    PB6:    Four Dollars and Fifty Cents    Three Dollars
and Seventy-Fifty Cents (vi)    PASS:    Four Dollars and Fifty Cents    Three
Dollars and Seventy-Fifty Cents

6. ARM/Valuation Model Match and Append Services: Customer shall pay the
following fees for access to ARM/Valuation Model Match and Append Services.

 

    

Volume

  

Fee per Appended

Data

  

Fee per Appended Data

with AVM

(i)    1-2,000:    Six Dollars and Twenty-Five Cents ($6.25)    Seven Dollars
and Twenty-Five Cents ($7.25) (ii)    2,001-5,000:    Six Dollars ($6.00)    Six
Dollars and Seventy-Five Cents ($6.75) (iii)    5,001-10,000:    Five Dollars
and Seventy-Five Cents ($5.75)    Six Dollars and Forty Cents ($6.40) (iv)   
10,001-20,000:    Five Dollars and Fifty Cents ($5.50)    Six Dollars and Ten
Cents ($6.10) (v)    20,001 and above    Five Dollars ($5.00)    Five Dollars
and Fifty Cents ($5.50)

 

Page 13 of 58



--------------------------------------------------------------------------------

EXHIBIT A-1

TO

LICENSE AGREEMENT BETWEEN

FIRST AMERICAN CORELOGIC, INC. (“FACL”)

AND

FIRST ADVANTAGE CREDCO, LLC (“CUSTOMER”)

STATEMENT OF WORK FORM

[SEE ATTACHED DOCUMENTS.]

 

Page 14 of 58



--------------------------------------------------------------------------------

STATEMENT OF WORK No.    

MATCH AND APPEND / CUSTOM PROJECTS

This Statement of Work No.     for Match and Append/ Custom Projects (“SOW
    ”) is entered into between First Advantage Credco, LLC (“CUSTOMER”) and
                     (“End User”). This Statement of Work is effective as of the
date fully executed and accepted by CUSTOMER below and approved by First
American CoreLogic, Inc. (“FACL”) (“Effective Date of Statement of Work No,    ”
), and shall attach to the License Agreement entered into as of             ,
200   between FACL and Customer (the “Agreement”).

 

A.     CUSTOMER INFORMATION:

1.   Company Name:  

 

2.   Customer Name:  

 

3.   Contact Name:  

 

4.   Address:  

 

5.  

Telephone Number:

 

 

6.   Fax:  

 

7.   E-mail:  

 

 

B.     END USER INFORMATION:

1.   Company Name:  

 

2.   Customer Name:  

 

3.   Contact Name:  

 

4.   Address:  

 

5.  

Telephone Number:

 

 

6.   Fax:  

 

7.   E-mail:  

 

C.     END USER APPROVED BY FACL:    Approve:
                                             Deny:
                                

If FACL denies this SOW     , FACL may choose not to complete this SOW.

 

D.     ORDER SPECIFICATIONS:

    1.   List Criteria:  

 

2.   Data Elements:  

 

3.   Geographic Coverage:  

 

4.   Delivery Method:  

 

5.  

Other Instructions:

 

 

6.   Fees:          per record multiplied by      of records = Sub-Total:
                     $                     Taxes   $                    
TOTAL FEES   $            

(THIS SPACE INTENTIONALLY LEFT BLANK.]

 

Page 15 of 58



--------------------------------------------------------------------------------

E. OTHER TERMS AND CONDITIONS:

 

  1. Fees: End User shall pay Customer the fees set forth above for processing
Services. Customer shall pay FACL for processing.

 

  2. Permitted Applications: End User shall adhere to all license restrictions,
Permitted Applications and all other terms and conditions set forth in the
Agreement portions of which are attached to this SOW.

 

  3. Other Terms: All other terms and conditions of the Agreement uneffected by
this SOW shall remain in full effect. Capitalized terms used without definition
have meanings set forth in the Agreement. By signing below, Customer verifies
that End User shall receive the Services and accepts all terms and conditions in
the Agreement. A facsimile signature ascribed below shall be valid for all
purposes

 

  4. Execution: The parties caused this SOW to be duly executed by their
authorized representatives as of the Effective Date of Statement of Work No.

 

 

  (“END USER”)       FIRST ADVANTAGE CREDCO, LLC         (“CUSTOMER”)

By:  

 

   

By:

 

 

 

Authorized Signature

     

Authorized Signature

Name:      

Name:

  Title:      

Title:

  Address:      

Date:

 

 

Facsimile:      

Address:

 

 

       

 

     

Facsimile:

 

 

Page 16 of 58



--------------------------------------------------------------------------------

EXHIBIT A-2

TO

LICENSE AGREEMENT BETWEEN

FIRST AMERICAN CORELOGIC, INC. (“FACL”)

AND

FIRST ADVANTAGE CREDCO, LLC, (“CUSTOMER”)

ARM INPUT FILE

 

Field

   Begin    End    Length    Data Type   

Description

Customer ID    1    30    30    CHARACTER    Customer ID Number Request Code   
31    38    8    CHARACTER    Loan ID    39    68    30    CHARACTER    Unique
reference supplied by customer to evaluate returned results Borrower 1 Full Name
   69    128    60    CHARACTER    Borrower 1 Last Name    129    188    60   
CHARACTER    Borrower 1 First Name    189    248    60    CHARACTER    Borrower
2 Full Name    249    308    60    CHARACTER    Borrower 2 Last Name    309   
368    60    CHARACTER    Borrower 2 First Name    369    428    60    CHARACTER
   Property Address    429    488    60    CHARACTER    Property City Name   
489    528    40    CHARACTER    Property State    529    530    2    CHARACTER
   Property Zip    531    539    9    CHARACTER    Property County Name    540
   569    30    CHARACTER    optional Original Mortgage Date    570    577    8
   NUMERIC    YYYYMMDD Original Mortgage Amount    578    590    13    NUMERIC
   11.2 - 2 decimals implied

 

Page 17 of 58



--------------------------------------------------------------------------------

EXHIBIT A-3

TO

LICENSE AGREEMENT BETWEEN

FIRST AMERICAN CORELOGIC, INC. (“FACL”)

AND

FIRST ADVANTAGE CREDCO, LLC, (“CUSTOMER”)

ARM/VALUATION MODEL APPENDED DATA

 

Field

   Begin    End    Length    Data Type   

Description

Property Match Code    591    594    4    CHARACTER   

Match and Exception

Code values will be provided with

results file delivery.

 

Mortgage Match Code

  

 

595

  

 

598

  

 

4

  

 

CHARACTER

  

 

Exception Code 1

  

 

599

  

 

602

  

 

4

  

 

CHARACTER

  

 

Exception Code 2

  

 

603

  

 

606

  

 

4

  

 

CHARACTER

  

 

Exception Code 3

  

 

607

  

 

610

  

 

4

  

 

CHARACTER

   AVM Source Code    611    613    3    CHARACTER    PASS Prospector AVM Value
Amount    614    624    11    NUMERIC    AVM Confidence Score    625    627    3
   NUMERIC    Total Number of Open Mortgage Liens    628    630    3    NUMERIC
   Total number of open mortgage liens Total Amount of Open Mortgage Liens   
631    641    11    NUMERIC    Total amount of open mortgage liens Estimated
Equity    642    652    11    NUMERIC    Difference between AVM Value and all
open liens Estimated CLTV    653    659    7    NUMERIC    Ratio of all open
liens against AVM Value (5.2 - 2 decimals implied) 1st Position Mortgage Matched
Indicator    660    660    1    CHARACTER    Y or N 1st Position Mortgage
Purpose    661    661    1    CHARACTER    ‘P’urchase, ‘R’efinance 1st Position
Mortgage Lender Nm    662    721    60    CHARACTER    1st Position Mortgage
Date    722    729    8    NUMERIC    YYYYMMDD 1st Position Mortgage Recording
Dt    730    737    8    NUMERIC    YYYYMMDD 1st Position Mortgage Amount    738
   748    11    NUMERIC    1st Position Mortgage Loan Type    749    753    5   
CHARACTER    FHA, VA, etc. 1st Position Mortgage Subordinate Type    754    754
   1    CHARACTER    ‘C’redit Line, ‘E’quity, Ba‘L’loon, ‘R’evolving Line of
Credit, ‘S’econd (closed end), ‘T’hird (closed end), Re’V’erse 1st Position
Mortgage Interest Rate    755    760    6    NUMERIC    2.4 - 4 decimals implied
1st Position Mortgage Interest Rate Type    761    763    3    CHARACTER    ADJ,
FIX, etc. 1st Position Mortgage Term    764    768    5    NUMERIC    1st
Position Mortgage Term Code    769    769    1    CHARACTER    ‘Y’ears,
‘M’onths, ‘D’ays 1st Position Mortgage ARM Initial Reset Date    770    777    8
   NUMERIC    YYYYMMDD 1st Position Mortgage ARM Next Rest Date    778    785   
8    NUMERIC    YYYYMMDD

 

Page 18 of 58



--------------------------------------------------------------------------------

Field

   Begin    End    Length    Data Type   

Description

1st Position Mortgage ARM Change Interval    786    787    2    NUMERIC   
Numeric value in conjunction with Change Frequency 1st Position Mortgage ARM
Change Freq    788    788    1    CHARACTER    ‘W’eekly, ‘M’onthly, ‘Q’uarterly,
‘Y’early 1st Position Mortgage ARM Calculation Change (Margin)    789    794   
6    NUMERIC    2.4 - 4 decimals implied 1st Position Mortgage ARM Maximum
Interest Rate (life of loan cap)    795    800    6    NUMERIC    2.4 - 4
decimals implied 1st Position Mortgage ARM Index Type    801    803    3   
CHARACTER    ‘LIB’, ‘CMT’, etc. 1st Position Mortgage ARM Change Percent Limit
(change limit of new int rate after initial reset)    804    809    6   
CHARACTER    2.4 - 4 decimals implied 1st Position Mortgage ARM Pay Option Flag
   810    810    1    CHARACTER    ‘Y’ or blank 1st Position Mortgage ARM
Interest Only Flag    811    811    1    CHARACTER    ‘Y’ or blank 1st Position
Mortgage ARM Neg Am Flag    812    812    1    CHARACTER    ‘Y’ or blank 1st
Position Mortgage ARM Prepayment Rider Indicator    813    813    1    CHARACTER
   ‘Y’ or blank 1st Position Mortgage ARM Prepayment Penalty Expiration Period
   814    816    3    NUMERIC    Number of months to expiration of prepay
penalty 2nd Position Mortgage Matched Indicator    817    817    1    CHARACTER
   Y or N 2nd Position Mortgage Purpose    818    818    1    CHARACTER    2nd
Position Mortgage Lender Nm    819    878    60    CHARACTER    2nd Position
Mortgage Date    879    886    8    NUMERIC    YYYYMMDD 2nd Position Mortgage
Recording Dt    887    894    8    NUMERIC    YYYYMMDD 2nd Position Mortgage
Amount    895    905    11    NUMERIC    2nd Position Mortgage Loan Type    906
   910    5    CHARACTER    FHA, VA, etc. 2nd Position Mortgage Subordinate Type
   911    911    1    CHARACTER    ‘C’redit Line, ‘E’quity, Ba’L’loon,
‘R’evolving Line of Credit, ‘S’econd (closed end), ‘T’hird (closed end),
Re’V’erse 2nd Position Mortgage Interest Rate    912    917    6    NUMERIC   
2.4 - 4 decimals implied 2nd Position Mortgage Interest Rate Type    918    920
   3    CHARACTER    ADJ, FIX, etc. 2nd Position Mortgage Term    921    925   
5    NUMERIC    2nd Position Mortgage Term Code    926    926    1    CHARACTER
   ‘Y’ears, ‘M’onths, ‘D’ays 2nd Position Mortgage ARM Initial Reset Date    927
   934    8    NUMERIC    YYYYMMDD 2nd Position Mortgage ARM Next Reset Date   
935    942    8    NUMERIC    YYYYMMDD 2nd Position Mortgage ARM Change Interval
   943    944    2    NUMERIC    Numeric value in conjunction with Change
Frequently 2nd Position Mortgage ARM Change Freq    945    945    1    CHARACTER
   ‘W’eekly, ‘M’onthly, ‘Q’uarterly, ‘Y’early

 

Page 19 of 58



--------------------------------------------------------------------------------

Field

   Begin    End    Length    Data Type   

Description

2nd Position Mortgage ARM Calculation Change (Margin)    946    951    6   
NUMERIC    2.4 - 4 decimals implied 2nd Position Mortgage ARM Maximum Interest
Rate (life of loan cap)    952    957    6    NUMERIC    2.4 - 4 decimals
implied 2nd Position Mortgage ARM Index Type    958    960    3    CHARACTER   
‘LIB’, ‘CMT’, etc. 2nd Position Mortgage ARM Change Percent Limit (change limit
of new int rate after initial reset)    961    966    6    CHARACTER    2.4 - 4
decimals implied 2nd Position Mortgage ARM Pay Option Flag    967    967    1   
CHARACTER    ‘Y’ or blank 2nd Position Mortgage ARM Interest Only Flag    968   
968    1    CHARACTER    ‘Y’ or blank 2nd Position Mortgage ARM Neg Am Flag   
969    969    1    CHARACTER    ‘Y’ or blank 2nd Position Mortgage ARM
Prepayment Rider Indicator    970    970    1    CHARACTER    ‘Y’ or blank 2nd
Position Mortgage ARM Prepayment Penalty Expiration Period    971    973    3   
NUMERIC    Number of months to expiration of prepay penalty 3rd Position
Mortgage Matched Indicator    974    974    1    CHARACTER    Y or N 3rd
Position Mortgage Purpose    975    975    1    CHARACTER    3rd Position
Mortgage Lender Nm    976    1035    60    CHARACTER    3rd Position Mortgage
Date    1036    1043    8    NUMERIC    YYYYMMDD 3rd Position Mortgage Recording
Dt    1044    1051    8    NUMERIC    YYYYMMDD 3rd Position Mortgage Amount   
1052    1062    11    NUMERIC    3rd Position Mortgage Loan Type    1063    1067
   5    CHARACTER    FHA, VA, etc. 3rd Position Mortgage Subordinate Type   
1068    1068    1    CHARACTER    ‘C’redit Line, ‘E’quity, Ba’L’loon,
‘R’evolving Line of Credit, ‘S’econd (closed end), ‘T’hird (closed end),
Re’V’erse 3rd Position Mortgage Interest Rate    1069    1074    6    NUMERIC   
2.4 - 4 decimals implied 3rd Position Mortgage Interest Rate Type    1075   
1077    3    CHARACTER    ADJ, FIX, etc. 3rd Position Mortgage Term    1078   
1082    5    NUMERIC    3rd Position Mortgage Term Code    1083    1083    1   
CHARACTER    ‘Y’ears, ‘M’onths, ‘D’ays 3rd Position Mortgage ARM Initial Reset
Date    1084    1091    8    NUMERIC    YYYYMMDD 3rd Position Mortgage ARM Next
Reset Date    1092    1099    8    NUMERIC    YYYYMMDD 3rd Position Mortgage ARM
Change Interval    1100    1101    2    NUMERIC    Numeric value in conjunction
with Change Frequency 3rd Position Mortgage ARM Change Freq    1102    1102    1
   CHARACTER    ‘W’eekly, ‘M’onthly, ‘Q’uarterly, ‘Y’early 3rd Position Mortgage
ARM Calculation Change (Margin)    1103    1108    6    NUMERIC    2.4 - 4
decimals implied 3rd Position Mortgage ARM Maximum Interest Rate (life of loan
cap)    1109    1114    6    NUMERIC    2.4 - 4 decimals implied 3rd Position
Mortgage ARM Index Type    1115    1117    3    CHARACTER    ‘LIB’, ‘CMT’, etc.

 

Page 20 of 58



--------------------------------------------------------------------------------

Field

   Begin    End    Length    Data Type   

Description

3rd Position Mortgage ARM Change Percent Limit (change limit of new int rate
after initial reset)    1118    1123    6    CHARACTER    2.4 - 4 decimals
implied 3rd Position Mortgage ARM Pay Option Flag    1124    1124    1   
CHARACTER    ‘Y’ or blank 3rd Position Mortgage ARM Interest Only Flag    1125
   1125    1    CHARACTER    ‘Y’ or blank 3rd Position Mortgage ARM Neg Am Flag
   1126    1126    1    CHARACTER    ‘Y’ or blank 3rd Position Mortgage ARM
Prepayment Rider Indicator    1127    1127    1    CHARACTER    ‘Y’ or blank 3rd
Position Mortgage ARM Prepayment Penalty Expiration Period    1128    1130    3
   NUMERIC    Number of months to expiration of prepay penalty 4th Position
Mortgage Matched Indicator    1131    1131    1    CHARACTER    Y or N 4th
Position Mortgage Purpose    1132    1132    1    CHARACTER    4th Position
Mortgage Lender Nm    1133    1192    60    CHARACTER    4th Position Mortgage
Date    1193    1200    8    NUMERIC    YYYYMMDD 4th Position Mortgage Recording
Dt    1201    1208    8    NUMERIC    YYYYMMDD 4th Position Mortgage Amount   
1209    1219    11    NUMERIC    4th Position Mortgage Loan Type    1220    1224
   5    CHARACTER    FHA, VA, etc. 4th Position Mortgage Subordinate Type   
1225    1225    1    CHARACTER    ‘C’redit Line, ‘E’quity, Ba’L’loon,
‘R’evolving Line of Credit, ‘S’econd (closed end), ‘T’hird (closed end),
Re’V’erse 4th Position Mortgage Interest Rate    1226    1231    6    NUMERIC   
2.4 - 4 decimals implied 4th Position Mortgage Interest Rate Type    1232   
1234    3    CHARACTER    ADJ, FIX, etc. 4th Position Mortgage Term    1235   
1239    5    NUMERIC    4th Position Mortgage Term Code    1240    1240    1   
CHARACTER    ‘Y’ears, ‘M’onths, ‘D’ays 4th Position Mortgage ARM Initial Reset
Date    1241    1248    8    NUMERIC    YYYYMMDD 4th Position Mortgage ARM Next
Reset Date    1249    1256    8    NUMERIC    YYYYMMDD 4th Position Mortgage ARM
Change Interval    1257    1258    2    NUMERIC    Numeric value in conjunction
with Change Frequency 4th Position Mortgage ARM Change Freq    1259    1259    1
   CHARACTER    ‘W’eekly, ‘M’onthly, ‘Q’uarterly, ‘Y’early 4th Position Mortgage
ARM Calculation Change (Margin)    1260    1265    6    NUMERIC    2.4 - 4
decimals implied 4th Position Mortgage ARM Maximum Interest Rate (life of loan
cap)    1266    1271    6    NUMERIC    2.4 - 4 decimals implied 4th Position
Mortgage ARM Index Type    1272    1274    3    CHARACTER    ‘LIB’, ‘CMT’, etc.
4th Position Mortgage ARM Change Percent Limit (change limit of new int rate
after initial reset)    1275    1280    6    CHARACTER    2.4 - 4 decimals
implied 4th Position Mortgage ARM Pay Option Flag    1281    1281    1   
CHARACTER    ‘Y’ or blank

 

Page 21 of 58



--------------------------------------------------------------------------------

Field

   Begin    End    Length    Data Type   

Description

4th Position Mortgage ARM Interest Only Flag    1282    1282    1    CHARACTER
   ‘Y’ or blank 4th Position Mortgage ARM Neg Am Flag    1283    1283    1   
CHARACTER    ‘Y’ or blank 4th Position Mortgage ARM Prepayment Rider Indicator
   1284    1284    1    CHARACTER    ‘Y’ or blank 4th Position Mortgage ARM
Prepayment Penalty Expiration Period    1285    1287    3    NUMERIC    Number
of months to expiration of prepay penalty Internal Reference Number    1288   
1314    27    CHARACTER   

 

Page 22 of 58



--------------------------------------------------------------------------------

EXHIBIT B

TO

LICENSE AGREEMENT BETWEEN

FIRST AMERICAN CORELOGIC, INC. (“FACL”) AND

FIRST ADVANTAGE CREDCO, LLC (“CUSTOMER”)

CONNECT2DATA XML EXHIBIT

 

A. DEFINITIONS

 

  1. “Interface” means the Internet-based order management system Customer
develops to order and receive the Services or Customer’s Product, if applicable.

 

  2. “Specifications” means the functional description of the Interface set
forth in the XML Implementation Guide provided to Customer by FACL.

 

B. DEVELOPMENT AND IMPLEMENTATION

 

  1. Engineering: Customer shall use commercially reasonable efforts to complete
XML development within 30 days after the Effective Date. Customer shall complete
XML development in accordance with the Specifications and the XML Implementation
Guide. Each party shall bear its own costs for the services it provides to
develop the Interface and implement Connect2Data XML. Customer shall use
commercially reasonable efforts to screen the Interface and its servers to
minimize the possibility of introduction of a computer virus to the server or
servers operated by or for FACL.

 

  2 Schedule: Customer shall follow the schedule set forth below during XML
development and perform the pre-production tests described below.

 

  a. Customer and FACL shall have an XML Implementation Guide review and project
kick-off teleconference within five days of the Effective Date. After the
project kick-off teleconference, the parties shall schedule regular development
conferences until third phase testing, described below, is completed.

 

  b. Customer shall complete first phase functional testing within 20 days of
the Effective Date.

 

  c. Customer shall complete second phase off-peak load testing within 25 days
of the Effective Date.

 

  d. Customer shall make the final Interface available for FACL to review within
25 days of the Effective Date.

 

  e. Customer shall complete third phase peak-hour load testing within 30 days
of the Effective Date.

 

  f. Customer shall provide FACL with 48 hours advanced notice of each phase’s
testing in order to prepare the test environment and coordinate performance
monitoring.

 

  3 Acceptance: Customer shall provide a complete version of the intended
commercial release of the Interface on a password-protected server (the “Shadow
Site”) for FACL’s acceptance before release. FACL shall have 15 days to review
the Shadow Site and to assess whether it meets the Specifications. If FACL
rejects the Interface, Customer shall revise the Interface according to FACL’s
comments so it meets the Specifications and provide FACL with access to the
revised Shadow Site for review and acceptance before release.

 

Page 23 of 58



--------------------------------------------------------------------------------

C. CUSTOMER’S SERVICE LEVELS

 

  1. Customer shall use commercially reasonable efforts to make the Interface
available 24 hours per day, 7 days per week, with the exception of reasonable
scheduled maintenance downtime or emergency downtime.

 

  2. Customer shall promptly correct any errors, bugs or defects in the
Interface or its servers that cause it not to operate in accordance with the
Specifications or Customer’s Service Levels set forth above.

 

  3. Customer shall provide support to End Users experiencing problems with the
Interface during Customer’s normal business hours. Customer shall not refer its
End Users to FACL for customer support.

 

D. FACL’S SERVICE LEVELS

 

  1. Weekly Scheduled Maintenance Downtime: FACL schedules the system to be down
between the hours of 7:00 p.m. PST Saturday to 7:00 a.m. PST Sunday, each week.

 

  2. Service Levels: FACL shall use commercially reasonable efforts to have the
system available 24 hours per day, 7 days per week, with the exception of Weekly
Scheduled Maintenance Downtime. FACL shall not be responsible for and expressly
disclaims liability for downtime resulting from problems with Customer’s
telecommunications system, Customer’s Internet service provider or the Internet.

 

  3. Planned Emergency Downtime: If FACL determines it must take the system
offline for emergency purposes, FACL shall make commercially reasonable efforts
to provide Customer with email notification five hours prior to taking the
system offline.

 

  4. Unplanned Downtime and Notification: Should the system experience downtime
other than for Schedule Maintenance as above, FACL shall use commercially
reasonable efforts to notify Customer promptly by email.

 

  5. Customer Service: FACL provides support to its customers from 6:00 a.m. PST
to 5:00 p.m. PST on its business days.

 

Page 24 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Index

 

Exhibit A:    Product List Exhibit B:   

Marketing Guidelines and Permitted Uses

Exhibit C:   

Restricted Entity List

Exhibit D:   

Contact Information

Exhibit E:   

Bona Fide Testing Procedure

Exhibit F-1:   

Test and Confidentiality Agreement Home Value Explorer®

Exhibit F-2:   

Test and Confidentiality Agreement Home Value Calibrator®

Exhibit G:   

End User Agreement

Exhibit H:   

Reseller Agreement

 

Page 25 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit A

Product List

 

1.

Home Value Explorer® (HVE®)

 

2,

Home Value Calibrator® (HVCSM)

 

Page 26 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit B

Marketing Guidelines and Permitted Uses

This exhibit sets forth Freddie Mac’s standards for licensing and distributing
the Products. This list is not exhaustive, and may be modified at any time as
Freddie Mac deems necessary.

The Products were developed by Freddie Mac to support its mission in the
secondary mortgage market. Promoting or licensing Products to any business not
obviously in line or supporting our mission is not appropriate. As a Products
distributor (as a Distributor or Reseller) or user (End User), you may market,
license and provide Freddie Mac’s automated valuation products only for uses
that in some way help people afford and/or wisely manage their home ownership.
These tools should not be licensed to any business or entity that could or would
use the Products to compromise a borrower’s investment in a home.

Contact Information

If you have questions about how to interpret this exhibit or have marketing or
promotional materials for approval, please contact your Freddie Mac relationship
manager.

Approval Process for Marketing Materials

Distributor agrees to deliver any proposed marketing materials and a
distribution plan to your Freddie Mac relationship manager for approval prior to
actual use of such materials. Resellers and End Users agree to deliver any
proposed marketing materials and a distribution plan to Distributor, who in
turn, will deliver them to Freddie Mac. Freddie Mac will return feedback to
Distributor. Freddie Mac may approve, deny, or require edits to the marketing
materials and/or distribution plan.

If the materials require revision, Distributor agrees to resubmit the materials
as revised to Freddie Mac for approval. Upon final approval, Distributor will
provide Freddie Mac with the final marketing materials.

Freddie Mac will attempt to review and respond as quickly as possible.
Distributor should allow at least ten (10) business days for review. No final
marketing materials should be prepared or distributed prior to final approval by
Freddie Mac. Upon receipt of approval, Distributor will release the approved
material within five (5) business days. Any subsequent release will require
another approval from Freddie Mac. Freddie Mac reserves the right to withdraw
its approval at any time.

Relationship References

When referencing the nature of your relationship with Freddie Mac, the correct
term is “Distributor”, “Reseller”, or “End User”, as appropriate. Phrases
stating or implying more than that (e.g., “in partnership with Freddie Mac”) are
not permissible.

Product Descriptions

Home Value Explorer® (HVE®) – Freddie Mac’s Home Value Explorer is an automated
valuation model (AVM) that electronically generates estimates of residential
property values. Currently, the most common use is to establish residential
property value for the purpose of granting second mortgages, home equity loans,
and home equity lines of credit.

Home Value Calibrator® (CalibratorSM) – Freddie Mac’s Home Value Calibrator is a
quality control tool that analyzes the relationship between key loan
information, borrower information and collateral valuation data. It then
generates a statistically derived score, predicting the likelihood that a
property valuation is inflated.

 

Page 27 of 58



--------------------------------------------------------------------------------

Copy Standards; Logos; User Interface

Any copy materials referencing or promoting Home Value Explorer or Home Value
Calibrator must clearly establish them as a Freddie Mac product or service, and
such materials must use appropriate branding and service marks.

The first product reference must be “Freddie Mac’s Home Value Explorer®” or
“Freddie Mac’s Home Value Calibrator®,” as appropriate. Subsequent references
may use the same longer name, or in the case of the Home Value Explorer®, only
“HVE®”, or in the case of Home Value Calibrator®, only “HVCSM”. The SM and ®
symbols must appear the first time the respective product names are used in a
document.

Freddie Mac reserves the right to prescribe the format and layout of the user
interface of Freddie Mac’s Home Value Explorer and Freddie Mac’s Home Value
Calibrator.

Product Disclosure and Brand Integrity

The Products and Model Results must be clearly identified as a Freddie Mac home
valuation product. The Products and Model Results may not be repackaged, merged
with, or offered for sale, as products or model results not derived from Freddie
Mac, without Freddie Mac’s prior written consent. Likewise, non-Freddie Mac
products or model results may not be repackaged, merged with, or offered for
sale, as Freddie Mac Products or Model Results.

Each report containing a Model Result provided to End User must contain the
following legend on the front cover or face of such report.

Home Value Explorer:

 

 

VALUES ARE PROVIDED “AS IS” AND ALL USES ARE AT THE USER’S SOLE RISK. ALL
WARRANTIES CONCERNING THE VALUES AND ALL UNDERLYING DATA AND PROCESSES BOTH
EXPRESSED AND IMPLIED ARE EXPRESSLY EXCLUDED INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY, ACCURACY, OR FITNESS FOR A PARTICULAR PURPOSE.
The Values are calculated using various models and techniques proprietary to
Freddie Mac. This report does not constitute an appraisal and has not been
prepared by a certified or licensed appraiser. Values are dependent on the
correctness of any data supplied by the user. Values may not be used to produce
or attempt to produce models used to generate the Values. The term Value is used
in this report to mean the estimated market values generated by using the
Freddie Mac proprietary models.

Home Value Explorer® is a registered trademark of Freddie Mac. All rights
reserved.

 

 

Home Value Calibrator:

 

 

THE HOME VALUE CALIBRATOR® SCORE IS PROVIDED “AS IS” AND ALL USES ARE AT THE
USER’S SOLE RISK. ALL WARRANTIES CONCERNING THE SCORE AND ALL UNDERLYING DATA
AND PROCESSES BOTH EXPRESSED AND IMPLIED ARE EXPRESSLY EXCLUDED INCLUDING
WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY, ACCURACY, OR FITNESS FOR A
PARTICULAR PURPOSE. Home Value Calibrator® is a quality control tool that
analyzes

 

Page 28 of 58



--------------------------------------------------------------------------------

the relationship between key loan information, borrower information and
collateral valuation data to produce a statistically derived score. This score
does not constitute a property appraisal or credit report. The score is
dependent on the correctness of any data supplied by the user. The score may not
be used to produce or attempt to produce models used to generate the score.

Home Value Calibrator® is a registered trademark of Freddie Mac. All rights
reserved.

 

 

Market Sectors

Appropriate market sectors may include lending institutions and their brokers,
appraisal or assessment firms, firms associated with buying, selling or managing
real estate, construction and remodeling companies, and insurance companies.
Marketing to sectors other than those stated above require the express written
consent of Freddie Mac. In addition, Freddie Mac may update the list of
Restricted Entities set forth on Exhibit C at any time in its discretion.

Home Value Explorer

Authorized Disclosure:

Distributor, its Resellers and End Users may only disclose a Model Result
generated by or provided in connection with the Products as follows:

 

  •  

to a potential borrower involved in the transaction for which the Model Result
was prepared;

 

  •  

to a potential purchaser of the loan for which the Model Result in question was
originally acquired;

 

  •  

to a mortgage insurer for purposes of obtaining mortgage insurance on the loan
for which the Model Result was acquired;

 

  •  

to a rating agency or other third party having a need to review such Model
Result in connection with a rating or purchase decision with respect to the loan
or pool of loans for which the specific Model Result was prepared; or

 

  •  

to the extent necessary to allow an accountant or professional auditor or
representative of a regulatory agency performing an audit of Distributor,
Reseller, or End User to perform such audit.

This list is not intended to provide a Distributor, Reseller or End User with
rights that it does not already have. Accordingly, additional restrictions may
apply depending on the terms of the Distributor’s, Reseller’s or End User’s
agreement.

Permitted Uses:

 

  •  

Activities associated with the granting of loans backed by the value of the
collateral, such as first or second lien mortgages, home equity loans and home
equity lines of credit. The product can be used to support typical lending
functions, such as underwriting, quality control, portfolio analysis and
securitization analysis.

 

  •  

Activities associated with the purchase, sale or construction of homes.

 

  •  

As part of the process of evaluating home insurance needs if End User is a
hazard insurance provider.

 

Page 29 of 58



--------------------------------------------------------------------------------

Prohibited Uses:

Any use other than a “permitted use” is a “prohibited use” unless Freddie Mac
consents to the use in writing. The following arc just two examples of
prohibited uses.

 

  •  

Any application that could be construed as “predatory lending” such as
generating high-rate/high cost loans covered by the Home Ownership and Equity
Protection Act of 1994 (HOEPA).

 

  •  

Uses associated with identifying potential customers, including but not limited
to generating marketing or mailing lists for solicitation purposes.

Home Value Calibrator

Permitted Uses: Calibrator can only be used for post funding quality control.

Prohibited Uses: The use of Calibrator for pre-funding activity is strictly
prohibited.

Any use other than a “permitted use” is a “prohibited use” unless Freddie Mac
consents to the use in writing. The following are just three examples of
prohibited uses.

 

  •  

Any application that could be construed as “predatory lending” such as
generating high-rate/high cost loans covered by the Home Ownership and Equity
Protection Act of 1994 (HOEPA).

 

  •  

Uses associated with identifying potential customers, including but not limited
to generating marketing or mailing lists for solicitation purposes.

 

  •  

Any pre-funding activity

This list is not intended to provide a Distributor, Reseller or End User with
rights that it does not already have. Accordingly, additional restrictions may
apply depending on the terms of the Distributor’s, Reseller’s or End User’s
agreement.

 

Page 30 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit C

Restricted Entity List

The following list identifies and defines a “Restricted Entity.”

 

  1 Fannie Mae

 

  2. The Federal Home Loan Bank Board

 

  3. Any agency, instrumentality or entity formed or controlled by a state, city
or local government

 

  4. Any agency or instrumentality of the United States Government

 

Page 31 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit D

Contact Information

“Transaction Account Identifier (TAI)” refers to a 14-character string that
identifies a Reseller and/or End User and the Products and services available to
that Reseller and/or End User.

Distributor will provide information substantially in the form below which
identifies each Reseller to whom you wish to distribute any of the Products.
Distributor agrees to submit to Freddie Mac a request for approval to set up a
Reseller account. Distributor represents and warrants to Freddie Mac that the
addition of such Reseller complies in all respects with the terms of the
Distributor Agreement, including but not limited to the Restricted Entity List
(Exhibit C). Freddie Mac may use any information provided with respect to the
prospective Reseller to ensure independently that Reseller conforms to all terms
of the Distributor Agreement, including the permissible uses as set forth in the
Marketing Guidelines (Exhibit B), but is under no obligation to do so. No
independent verification of any information or Product use by Distributor or any
of its End Users will relieve Distributor of any obligations, representations or
warranties under the Agreement.

Upon signing a new Reseller for one or more of Freddie Mac’s Products, please
fill out the form below and either fax or e-mail it to your Freddie Mac
relationship manager.

 

LOGO [g43482exaimg_pg32.jpg]   and the Products including Home   Value
Calibratior®

SECTION A - End User/Reseller Contact Information (Check one)

 

¨ End User     ¨ Reseller ¨ New   ¨ Change Info   ¨ Deactivate

 

Company Name   Contact Name   Contact E-mail address   Office Phone Number  

 

Page 32 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit E

Bona Fide Testing Procedure

Bona Fide Tests are for the sole purpose of evaluating the Products. Bona Fide
Tests cannot be submitted through the central processing platform (CPP). Each
Bona Fide Test request must be e-mailed to the appropriate Freddie Mac
relationship manager. Each Bona Fide Test request must include the following
information as it pertains to End User:

 

  •  

Name

 

  •  

E-mail address

 

  •  

Direct telephone number

 

  •  

Reason for the Bona Fide Test request

 

  •  

Only if the test is in response to an RFP, a copy of the RFP must be sent to
your Freddie Mac relationship manager upon approval of the RFP author

If a potential End User wants to test the Products before signing an End User
Agreement, End User must sign a Test and Confidentiality Agreement (Exhibit F-l
and/or F-2) directly with Freddie Mac. A copy of the Test and Confidentiality
Agreement must be faxed to your Freddie Mac relationship manager. Freddie Mac
reserves the right to reject any Bona Fide Test request,

Freddie Mac will return Bona Fide Test results to the existing or prospective
End User. The expected turnaround period for completion of a request is between
three (3) to five (5) business days from receipt of the test file. All blind
summary test results performed on behalf of End User must be forwarded to your
Freddie Mac relationship manager within 60 days of receipt of test results.

 

Page 33 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit F-1

Test and Confidentiality Agreement

Home Value Explorer®

Do not use this Confidentiality Agreement for Home Value Calibrator®. See
Exhibit F-2.

This Test and Confidentiality Agreement (this “Confidentiality Agreement”) is
effective this      day of                              , 200     by

and between                                                       (“End User”)
and Freddie Mac

WHEREAS, Freddie Mac and End User are discussing the possibility of End User
entering into an agreement relating to certain proprietary automated property
valuation models and the proprietary software that can deliver estimates of
specific residential property using Freddie Mac databases (the “Products”).
Prior to entering into an agreement to license the Products (the “End User
Agreement”) End User desires to test the Products (the “Bona Fide Test”)
provided, however, that nothing contained in this Confidentiality Agreement will
be deemed to obligate either party to negotiate or enter into the End User
Agreement; and

WHEREAS, in connection with the parties’ discussions relating to the Products
End User may be given access to confidential and proprietary information of
Freddie Mac.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby,
acknowledged, the parties agree as follows:

 

1. Uses Disclosure and Copying of Freddie Mac Information.

 

  (a) “Freddie Mac Information” means all information previously provided, or
that in the future is provided, to End User by or on behalf of Freddie Mac, in
connection with the Bona Fide Test, whether delivered orally or in writing and
whether or not it is specifically marked or designated confidential. Freddie Mac
Information also includes all materials that End User prepares based on Freddie
Mac Information, including, without limitation, notes, reports or test data End
User develops in connection with the Bona Fide Test. Without limiting the
foregoing in any way, the following information constitutes Freddie Mac
Information: all Freddie Mac analytic models and algorithms and any non-public
information relating to Freddie Mac’s Products. The Products include without
limitation, algorithms, software, templates, databases and other tools owned by
or licensed by Freddie Mac to deliver the Products to an end user.

 

  (b) End User will treat all Freddie Mac Information as strictly confidential.
Without limiting the foregoing:

 

  (i) End User will not use Freddie Mac Information except to the extent
necessary to test and evaluate for the purpose of licensing the Products.

 

  (ii) End User will keep the results of the Bona Fide Test, including any
notes, files or reports it creates during the Bona Fide Test, confidential
unless Freddie Mac agrees otherwise in writing.

 

  (iii) End User will not disclose Freddie Mac Information, except to its
employees who need to know such Freddie Mac Information to evaluate the Products
and who are legally obligated to maintain the confidentiality of Freddie Mac
Information and to use Freddie Mac Information only as permitted by this Section
I.

 

  (iv) End User will not copy any Freddie Mac Information, except to the extent
necessary to evaluate the Products. End User will retain all confidentiality
markings on any Freddie Mac information and will prominently mark “Confidential”
on all copies and other materials it produces that include Freddie Mac
Information.

 

Page 34 of 58



--------------------------------------------------------------------------------

  (c) In the event End User anticipates that it may be required for any reason
to release or disclose Freddie Mac Information outside its organization, End
User will promptly notify Freddie Mac and will take such actions as may be
necessary or reasonably requested by Freddie Mac to provide Freddie Mac with a
meaningful opportunity to seek a protective order or otherwise respond in such
manner as Freddie Mac deems appropriate.

 

  (d) Nothing in this Confidentiality Agreement will transfer to End User any
rights in Freddie Mac Information, including, but not limited to, any patent,
copyright, trade secret and other intellectual property rights related thereto.

 

2. As Is. ALL FREDDIE MAC INFORMATION IS PROVIDED “AS IS” AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WARRANTIES OF MERCHANTABILITY, TITLE,
ACCURACY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY DISCLAIMED.

 

3. Bona Fide Test.

 

  (a) Bona Fide Tests must contain a minimum of 500 and a maximum of 100,000
address records unless Freddie Mac has given its prior written consent.

 

  (b) Bona Fide Tests will be limited to a maximum of two (2) requests per End
User in a twelve (12) month period unless Freddie Mac has given its prior
written consent.

 

  (c) Bona Fide Test results may not be merged or commingled with results from
third party applications.

 

  (d) Freddie Mac will return all Bona Fide Test results directly to End User.

 

  (e) Bona Fide Test requests are typically processed within three (3) to five
(5) business days from receipt of the test file.

 

  (f) All summaries of Bona Fide Test results performed by or on behalf of End
User must be forwarded to the appropriate Freddie Mac relationship manager. All
third party test results must be unidentifiable.

 

4. Destruction of Test Information. Upon the earliest of (a) thirty (30) days of
receipt of the Bona Fide Test results, or (b) written demand by Freddie Mac, End
User will destroy all Bona Fide Test results and all copies thereof, if any.
Within five business days of the occurrence of (a) or (b) of this section, End
User will certify the destruction of Bona Fide Test results in writing to
Freddie Mac.

 

5. Suggestions. End User may from time to time provide comments, suggestions and
other feedback to Freddie Mac concerning the Bona Fide Test, the Products or the
Freddie Mac Information (the “Suggestions”). All Suggestions are provided and
received on a purely voluntary basis and, in the absence of a separate agreement
executed by both parties, will not create any confidentiality or other
obligation on the part of Freddie Mac. Except to the extent otherwise agreed by
the parties in writing, Freddie Mac will have the right to use such Suggestions
in such manner as it elects in its sole discretion, without obligation of any
kind to End User.

 

6. Exclusions.

 

  (a) End User’s obligations under this Confidentiality Agreement will not
extend to Freddie Mac Information to the extent such information:

 

  (i) is publicly known at the time in question without a breach of this
Confidentiality Agreement provided that End User’s obligations will apply with
respect to any database of information provided by Freddie Mac, notwithstanding
the fact that the database may include information that may otherwise be
publicly available;

 

Page 35 of 58



--------------------------------------------------------------------------------

  (ii) is provided to End User on a non-confidential basis by a third party that
is not itself under any confidentiality obligation with respect to the
information; or

 

  (iii) is independently developed by End User without use of or reference to
Freddie Mac Information. However, notwithstanding the fact that a portion of
Freddie Mac Information is or becomes non-confidential, End User’s obligations
under this Confidentiality Agreement will continue to apply to all other Freddie
Mac Information.

 

  (b) This Confidentiality Agreement will not prevent End User from disclosing
Freddie Mac Information to the extent required by a government agency or court
of competent jurisdiction, provided that End User complies with the requirements
of subsection 1 (c).

 

7. Audit Right; Remedies.

 

  (a) If requested by Freddie Mac, End User will allow, upon ten (10) business
days prior notice, a review or audit of End User’s records, files, processes and
controls related to this Agreement and will promptly respond to requests for
information and other documentation related to this Agreement. End User will
make its personnel and facilities available and otherwise cooperate reasonably
in connection with any such review or audit and will promptly consider any
reasonable process improvement suggested in such audit.

 

  (b) Any breach of this Confidentiality Agreement by End User may cause
substantial and irreparable harm to Freddie Mac, for which an award of monetary
damages would be an inadequate remedy. Accordingly, in the event of any such
breach or threatened breach, Freddie Mac, may seek injunctive relief in addition
to all other rights and remedies available to Freddie Mac, at law and in equity.
End User hereby waives, and will cause its directors, officers, employees,
subcontractors, partners, principals and agents to waive, any requirements for
the securing or posting of any bond in connection with such injunctive relief.
All rights and remedies provided to Freddie Mac, in this Confidentiality
Agreement are cumulative and are in addition to, and not in lieu of, Freddie
Mac’s rights and remedies at law and in equity.

 

8. Governing Law. This Confidentiality Agreement will be construed, and the
rights and obligations of the parties hereunder determined, in accordance with
the substantive law of the Commonwealth of Virginia, excluding provisions of
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied. However, the Uniform Computer Information
Transactions Act (or any substantially similar law enacted by Virginia) will not
apply to this Agreement or the performance of it, and instead the law of
Virginia as it exists without reference to the Uniform Computer Information
Transactions Act will apply.

 

9. Binding Effect/Successors and Assigns. This Confidentiality Agreement will be
binding upon End User and its directors, officers, employees, subcontractors,
partners, principals and agents, successors and assigns. End User will notify
all such individuals and entities of their obligations hereunder. This
Confidentiality Agreement will be binding upon and inure to the benefit of
Freddie Mac its directors, officers, employees, successors and assigns.

 

10. Waivers. No modification or waiver of any provision of this Confidentiality
Agreement will be valid unless such modification or waiver is in writing and
signed by the party against whom it is sought to be enforced. No waiver at any
time of any provision of this Confidentiality Agreement will be deemed a waiver
of any other provision of this Confidentiality Agreement at that time or at any
other time.

 

Page 36 of 58



--------------------------------------------------------------------------------

11. Notices. All notices required or permitted hereunder will be in writing and
will be deemed to have been properly given: (i) upon delivery if delivered
personally or by a courier or overnight delivery service; or (ii) five
(5) business days after mailing by certified mail, postage prepaid, return
receipt requested, to the parties at the following addresses (or to such other
address of which either party may notify the other in a notice that complies
with the provisions of this section):

 

If to End User:

[insert address below]

   

 

   

 

   

 

   

 

    Attn.:     Tel:     Fax:    

If to Freddie Mac:

   

 

Federal Home Loan Mortgage Corporation   Federal Home Loan Mortgage Corporation
  8200 Jones Branch Drive   8200 Jones Branch Drive   Mail Stop 286   Mail Stop
204   McLean, VA 22102   McLean, VA 22102   Attn: Freddie Mac relationship
manager   Attn: Associate General Counsel, Corporate Affairs Tel: 703-903-2618  
Tel: 703-903-2600   Fax: 703-903-2616   Fax: 703-903-3698  

Phone and fax numbers are provided for convenience only and not for the purpose
of transmitting notices.

 

12. Integration. This Confidentiality Agreement constitutes the only agreement
relating to the confidentiality of Freddie Mac Information provided in
connection with the Bona Fide Test. The provisions of this Confidentiality
Agreement will survive whether or not End User executes an End User Agreement,
except to the extent the End User Agreement expressly supersedes or modifies
this Confidentiality Agreement.

 

13. Severability. If any provision of this Confidentiality Agreement is held for
any reason to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability will not affect any other provisions of this Confidentiality
Agreement, and this Confidentiality Agreement will be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.

 

Page 37 of 58



--------------------------------------------------------------------------------

14. Indemnification. End User will indemnify Freddie Mac and its respective
directors, officers, employees, successors and assigns and hold each harmless
from and against any and all liabilities, losses, claims, damages, costs and
expenses, including reasonable attorneys’ fees, arising directly or indirectly
out of the breach of any of End User’s obligations hereunder, whether such
breach arises out of its own action or inaction or the action or inaction of End
User and its directors, officers, employees, subcontractors, partners,
principals and agents, successors and assigns.

IN WITNESS WHEREOF, each party has executed this Confidentiality Agreement
effective as of the date first above written.

 

       Freddie Mac    End User                   By:   

 

   By:  

 

     Name:   

 

   Name:  

 

     Title:   

 

   Title:  

 

          

 

Page 38 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit F-2

Test and Confidentiality Agreement

Home Value Calibrator®

This Test and Confidentiality Agreement (this “Confidentiality Agreement”) is
effective this                  day of                                 , 200    
by and between                                          (“End User”) and Freddie
Mac.

WHEREAS, Freddie Mac and End User are discussing the possibility of End User
entering into an agreement relating to Home Value Calibrator® (“Calibrator”), a
quality control tool that assesses the probability that the market value of a
property is less than an appraised value, a borrower’s estimated value, or a
purchase price. Prior to entering into an agreement to license Calibrator (the
“End User Agreement”), End User desires to test Calibrator (the “Bona Fide
Test”) provided, however, that nothing in this Confidentiality Agreement will
obligate either party to negotiate or enter into the End User Agreement; and

WHEREAS, in connection with the parties’ discussions relating to Calibrator, End
User may be given access to confidential and proprietary information of Freddie
Mac.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions.

 

  (a) “Confidential Information” refers collectively to Freddie Mac Information
and End User Information.

 

  (b) “End User Information” means Property Street Address, City, State and Zip
Code, non- Freddie Mac Loan Number and Borrower’s Credit Score, that End User
provides to Freddie Mac in connection with its use of Calibrator.

 

  (c) “Freddie Mac Information” means all information previously provided, or
that in the future is provided, to End User by or on behalf of Freddie Mac in
connection with Calibrator and/or the Bona Fide Test, whether delivered orally
or in writing and whether or not it is specifically marked or designated
confidential. Freddie Mac Information also includes all materials that End User
prepares based on Freddie Mac Information, including, without limitation, notes,
reports or test data End User develops in connection with the Bona Fide Test.

 

  (i) Without limiting the foregoing in any way, the following information
constitutes Freddie Mac Information:

 

  (A) all Freddie Mac analytic models and algorithms and any non-public
information relating to Calibrator;

 

  (B) Freddie Mac’s business and marketing plans for its automated valuation
models and associated products, including, without limitation, Calibrator;

 

  (C) any reports and other output produced from Calibrator, as well as any
discussions between End User and Freddie Mac relating to Calibrator results or
performance; and

 

  (D) any pricing information related to Calibrator.

 

  (d) “Proprietor” means the party that discloses Confidential Information to
the other party.

 

Page 39 of 58



--------------------------------------------------------------------------------

  (e) “Recipient” means the party that receives Confidential Information from
the other party.

 

2. Uses Disclosure and Copying of Confidential Information.

 

  (a) End User will treat all Freddie Mac Information as strictly confidential.
Without limiting the foregoing:

 

  (i) End User will not use Freddie Mac Information except to the extent
necessary to evaluate Calibrator.

 

  (ii) End User will keep the results of the Bona Fide Test, including any
notes, files or reports it creates during the Bona Fide Test, confidential
unless Freddie Mac agrees otherwise in writing.

 

  (iii) End User will not disclose Freddie Mac Information, except to its
employees who need to know such Freddie Mac Information to evaluate Calibrator
and who are legally obligated to maintain the confidentiality of Freddie Mac
Information and to use Freddie Mac Information only as permitted by this
Section 2.

 

  (iv) End User will not copy any Freddie Mac Information, except to the extent
necessary to evaluate Calibrator. End User will retain all confidentiality
markings on Freddie Mac Information and prominently mark “Confidential” on all
copies and other materials it produces that include Freddie Mac Information.

 

  (v) End User will not attempt to reverse engineer or disassemble the output
produced from Calibrator or decompile, translate, or modify such data, or allow
any other person or entity to do so.

 

  (b) Freddie Mac will treat all End User Information as strictly confidential.
Without limiting the foregoing:

 

  (i) Freddie Mac will not use End User Information except in connection with
the Bona Fide Test.

 

  (ii) Freddie Mac will not disclose End User Information, except: (A) to its
employees who need to know such End User Information in connection with the Bona
Fide Test and who are legally obligated to maintain the confidentiality of End
User Information and to use End User Information only as permitted by this
Section 2; and (B) to third parties assisting Freddie Mac in connection with the
Bona Fide Test who have agreed to keep End User Information confidential and to
use End User Information only as permitted by this Section 2 (which agreement
may be in an agreement that does not specifically mention End User Information
as long as End User Information is covered by the agreement).

 

  (iii) Freddie Mac will not copy any End User Information except to the extent
necessary in connection with the Bona Fide Test. Freddie Mac will retain End
User confidentiality markings on End User Information and prominently mark
“Confidential” on all copies and other materials it produces that include End
User Information.

 

  (c) Each party as a Recipient will exercise at least the same degree of care
to preserve the confidentiality of Proprietor’s Confidential Information that
Recipient exercises to protect its own Confidential Information of a similar
level of sensitivity, but in no event less than a reasonable standard of care.
The parties further agree in their use of the other parties’ Confidential
Information to comply with applicable privacy provisions of the
Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138), as it may
be amended from time to time (the “GLB Act”), and the applicable regulations
promulgated thereunder, as such regulations are amended from time to time.

 

Page 40 of 58



--------------------------------------------------------------------------------

  (d) In the event Recipient anticipates that it may be required for any reason
to release or disclose Confidential Information outside its organization, except
as otherwise permitted by this Section 2, Recipient will promptly notify
Proprietor and will make reasonable efforts to provide Proprietor with an
opportunity to seek a protective order or otherwise respond in such manner as
Proprietor deems appropriate.

 

  (e) Nothing in this Confidentiality Agreement will grant to Recipient any
rights in Proprietor’s Confidential Information, including, but not limited to,
any patent, copyright, trade secret and other intellectual property rights
related thereto.

 

3. As Is. THE OUTPUT PRODUCED BY CALIBRATOR AND ALL FREDDIE MAC INFORMATION,
INCLUDING, WITHOUT LIMITATION, THE CALIBRATOR SCORE FOR EACH LOAN, ARE PROVIDED
“AS IS” AND ANY USE OF THE CALIBRATOR OUTPUT OR FREDDIE MAC INFORMATION IS AT
END USER’S SOLE RISK. FREDDIE MAC DOES NOT GUARANTEE THE ACCURACY OR RELIABILITY
OF CALIBRATOR OUTPUT OR FREDDIE MAC INFORMATION. ALL WARRANTIES CONCERNING THE
CALIBRATOR OUTPUT OR FREDDIE MAC INFORMATION, BOTH EXPRESS AND IMPLIED, ARE
EXPRESSLY EXCLUDED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, ACCURACY AND/OR FITNESS FOR A PARTICULAR PURPOSE

 

4. Bona Fide Test

 

  (a) Bona Fide Tests must contain a minimum of 500 and a maximum of 100,000
address records unless Freddie Mac has given its prior written consent.

 

  (b) Bona Fide Tests will be limited to a maximum of two (2) requests per End
User in a twelve (12) month period unless Freddie Mac has given its prior
written consent.

 

  (c) Bona Fide Test results may not be merged or commingled with results from
third party applications.

 

  (d) Freddie Mac will return all Bona Fide Test results directly to End User.

 

  (e) Bona Fide Test requests are typically processed within three (3) to five
(5) business days.

 

  (f) All summaries of Bona Fide Test results performed by or on behalf of End
User must be forwarded to the appropriate Freddie Mac relationship manager. All
third party test results must be unidentifiable.

 

5. Destruction of Test Information. Upon the earlier of (a) thirty (30) days of
receipt of Bona Fide Test results, or (b) written demand by Freddie Mac, End
User will destroy all Bona Fide Test results and all copies thereof, if any.
Within five (5) business days of the occurrence of (a) or (b) of this section,
End User will certify the destruction of the Bona Fide Test results in writing
to Freddie Mac.

 

6. Suggestions. End User may from time to time provide comments, suggestions and
other feedback to Freddie Mac concerning the Bona Fide Test, Calibrator or the
Freddie Mac Information (the “Suggestions”). All Suggestions are provided and
received on a purely voluntary basis and, in the absence of a separate agreement
executed by both parties, will not create any confidentiality or other
obligation on the part of Freddie Mac. Except to the extent otherwise agreed by
the parties in writing, Freddie Mac will have the right to use such Suggestions
in such manner as it elects in its sole discretion, without obligation of any
kind to End User.

 

Page 41 of 58



--------------------------------------------------------------------------------

7. Exclusions.

 

  (a) Neither party’s obligations under this Confidentiality Agreement will
extend to Confidential Information to the extent such information:

 

  (i) is publicly known at the time in question without a breach of this
Confidentiality Agreement provided that End User’s obligations will apply with
respect to any data provided by Freddie Mac, notwithstanding the fact that the
data may include information that may otherwise be publicly available;

 

  (ii) is provided to Recipient on a non-confidential basis by a third party
that is not itself under any confidentiality obligation with respect to the
information; or

 

  (iii) is independently developed by Recipient without use of or reference to
Proprietor’s Confidential Information. However, notwithstanding the fact that a
portion of Confidential Information is or becomes non-confidential, Recipient’s
obligations under this Confidentiality Agreement will continue to apply to all
other Confidential Information.

 

  (b) This Confidentiality Agreement will not prevent Recipient from disclosing
Confidential Information to the extent required by a government agency or court
of competent jurisdiction, provided that Recipient complies with the
requirements of Section 2(d).

 

8. Remedies.

 

  (a) Audit. If requested by Freddie Mac, End User will allow, upon ten
(10) business days prior notice, a review or audit of End User’s records, files,
processes and controls related to this Confidentiality Agreement and will
promptly respond to requests for information and other documentation related to
this Confidentiality Agreement. End User will make its personnel and facilities
available and otherwise cooperate reasonably in connection with any such review
or audit and will promptly consider any reasonable process improvement suggested
in such audit.

 

  (b) Any breach of this Confidentiality Agreement may cause substantial and
irreparable harm to the other party for which an award of monetary damages would
be an inadequate remedy. Accordingly, in the event of any such breach or
threatened breach, the non-breaching party may seek injunctive relief in
addition to all other rights and remedies available at law and in equity.

 

9. Governing Law. This Confidentiality Agreement will be construed, and the
rights and obligations of the parties hereunder determined, in accordance with
the substantive law of the Commonwealth of Virginia, excluding provisions of
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied. However, the Uniform Computer Information
Transactions Act (or any substantially similar law enacted by Virginia) will not
apply to this Agreement or the performance of it, and instead the law of
Virginia as it exists without reference to the Uniform Computer Information
Transactions Act will apply. Any claims, actions or proceedings arising out of
or related to this Confidentiality Agreement will be brought in the United
States District Court for the Eastern District of Virginia, Alexandria Division.
Each party hereby submits to the personal jurisdiction of said Court and
consents to the dismissal of any action related to this Confidentiality
Agreement that is brought in any other forum.

 

10. Binding Effect/Successors and Assigns. This Confidentiality Agreement will
be binding upon and inure to the benefit of the parties and their successors and
assigns and will be binding upon each party’s agents, consultants,
subcontractors, directors, officers, partners, principals and employees.

 

11. Waivers. No modification or waiver of any provision of this Confidentiality
Agreement will be valid unless such modification or waiver is in writing and
signed by the party against whom it is sought to be enforced. No waiver at any
time of any provision of this Confidentiality Agreement will be deemed a waiver
of any other provision of this Confidentiality Agreement at that time or at any
other time.

 

Page 42 of 58



--------------------------------------------------------------------------------

12. Notices. All notices required or permitted hereunder will be in writing and
will be deemed to have been properly given: (i) upon delivery if delivered
personally or by a courier or overnight delivery service; or (ii) five
(5) business days after mailing by certified mail, postage prepaid, return
receipt requested, to the parties at the following addresses (or to such other
address of which either party may notify the other in a notice that complies
with the provisions of this section):

 

If to End User:

[insert address below]

   

 

   

 

   

 

   

 

    Attn.:     Tel:     Fax:    

If to Freddie Mac:

   

 

Federal Home Loan Mortgage Corporation   Federal Home Loan Mortgage Corporation
8200 Jones Branch Drive   8200 Jones Branch Drive   Mail Stop 256   Mail Stop
204   McLean, VA 22102   McLean, VA 22102   Attn: Freddie Mac relationship
manager   Attn: Associate General Counsel, Corporate Affairs Tel: 703-903-2618  
Tel: 703-903-2600   Fax: 703-903-2616   Fax: 703-903-3698  

Phone and fax numbers are provided for convenience only and not for the purpose
of transmitting notices.

 

13. Integration. This Confidentiality Agreement constitutes the only agreement
relating to the confidentiality of Confidential Information exchanged in
connection with the Bona Fide Test. The provisions of this Confidentiality
Agreement will survive whether or not End User executes an End User Agreement,
as appropriate, except to the extent the End User Agreement expressly supersedes
or modifies this Confidentiality Agreement.

 

14. Severability. If any provision of this Confidentiality Agreement is held for
any reason to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability will not affect any other provisions of this Confidentiality
Agreement, and this Confidentiality Agreement will be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.

 

Page 43 of 58



--------------------------------------------------------------------------------

15. Indemnification. End User will indemnify Freddie Mac and its respective
directors, officers, employees, successors and assigns and hold each harmless
from and against any and all liabilities, losses, claims, damages, costs and
expenses, including reasonable attorneys’ fees, arising directly or indirectly
out of the breach of any of End User’s obligations hereunder, whether such
breach arises out of its own action or inaction or the action or inaction of End
User and its directors, officers, employees, subcontractors, partners,
principals and agents, successors and assigns.

IN WITNESS WHEREOF, each party has executed this Confidentiality Agreement
effective as of the date first above written.

 

       Freddie Mac End    End User                   By:   

 

   By:  

 

     Name:   

 

   Name:  

 

     Title:   

 

   Title:  

 

          

 

Page 44 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits Exhibit G

End User Agreement

THIS END USER AGREEMENT (“Agreement”) made this      day of
                         , 200     (the “Effective Date”) by and between
                                , a                                 
corporation, with its principal place of business located at

                                                                               
               (“Service Provider”) and

                                                                         , with
its principal place of business located at

                                                                               
               (“End User”).

RECITALS

WHEREAS, Service Provider has licensed certain automated valuation products (the
“Products”) developed and owned by the Federal Home Loan Mortgage Corporation
(“Freddie Mac”) the terms of which sublicense impose obligations upon the
Service Provider; and

WHEREAS, End User desires to sublicense the Products identified in End User
Exhibit A, the Product List, to obtain certain information generated by the
Products in response to a Query (“Model Result”) References to the term
“Products” includes the term “Model Result,”

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. The following definitions will apply to this Agreement.

 

  (a) “Bona Fide Test” means a commercially reasonable test conducted on behalf
of or by an End User for the sole purpose of evaluating the Products.

 

  (b) “Confidential Information” refers collectively to Freddie Mac Information
and End User Information.

 

  (c) “End User Information” means Property Street Address, City, State and Zip
Code, non- Freddie Mac Loan Number and Borrower’s Credit Score, that End User
provides to Freddie Mac or to the Service Provider solely in connection with its
use of the Products.

 

  (d) “Freddie Mac Information” means all information previously provided, or
that in the future is provided, to End User by Freddie Mac or by the Service
Provider in connection with use of the Products under this Agreement, whether
delivered orally or in writing and whether or not it is specifically marked or
designated confidential, Freddie Mac Information also includes all materials
that End User prepares based on Freddie Mac Information, including, without
limitation, notes, reports or test data End User develops in connection with the
use of the Products, or discussions with Freddie Mac employees. Without limiting
the foregoing in any way, the following information constitutes Freddie Mac
Information; all Freddie Mac analytic models and algorithms and any non-public
information relating to Freddie Mac’s Products.

 

  (e) “Proprietor” means the party that discloses Confidential Information to
the other party.

 

  (f) “Recipient” means the party that receives Confidential Information from
the other party.

 

Page 45 of 58



--------------------------------------------------------------------------------

2. Term.

 

  (a) Limit on Term. The term of this Agreement may not exceed the term of
Freddie Mac’s agreement to license any the Products.

 

  (b) Termination for Convenience. In the event Freddie Mac terminates its
agreement to license any of the Products, Service Provider will terminate this
Agreement effective thirty (30) days from the date Service Provider receives
written notice of such termination.

 

3. Grant of Sublicense. Service Provider grants to End User a limited,
non-exclusive, non-transferable sublicense to use the Products for End User’s
internal business purposes only. End User agrees it will not sublicense the
Products or transfer or disclose the Products except as provided in this
Agreement.

 

4. Third Party Beneficiary. Freddie Mac, as owner of the Products, is a third
party beneficiary to this Agreement and has an independent right of action to
enforce the provisions of this Agreement.

 

5. Disclaimer.

 

  (a) THE PRODUCTS ARE PROVIDED TO END USER “AS IS” AND “AS AVAILABLE,” AND ALL
USES OF THE PRODUCTS ARE AT END USER’S SOLE RISK. FREDDIE MAC DOES NOT GUARANTEE
THE ACCURACY OR RELIABILITY OF THE PRODUCTS OUTPUT OR FREDDIE MAC INFORMATION.
ALL WARRANTIES CONCERNING THE PRODUCTS AND THE UNDERLYING DATA AND PROCESSES,
BOTH EXPRESS AND IMPLIED, ARE HEREBY EXPRESSLY DISCLAIMED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY, ACCURACY AND/OR FITNESS FOR A
PARTICULAR PURPOSE.

 

  (b) IN NO EVENT WILL FREDDIE MAC, OR ANY ENTITY FREDDIE MAC USES TO PROVIDE
ACCESS TO THE PRODUCTS OR DATA SERVICES RELATED THERETO (“ACCESS PROVIDER”), BE
LIABLE TO END USER OR ANY OTHER INDIVIDUAL OR ENTITY FOR DIRECT, INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY TYPE WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, LOST PROFITS, ARISING OUT OF OR RELATING IN ANY MANNER TO
THIS AGREEMENT, THE TERMINATION OF THIS AGREEMENT OR THE PERFORMANCE OR
NONPERFORMANCE OF FREDDIE MAC’S OBLIGATIONS HEREUNDER, WHETHER UNDER A CONTRACT,
TORT OR ANY OTHER THEORY OF LIABILITY, EVEN IF FREDDIE MAC IS AWARE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

  (c) IN NO EVENT WILL SERVICE PROVIDER BE LIABLE TO END USER OR ANY OTHER THIRD
PARTY FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES AND LOST
PROFITS, ARISING OUT OF OR RELATING IN ANY MANNER TO THIS AGREEMENT.

 

  (d) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
WILL THE AGGREGATE LIABILITY OF FREDDIE MAC, ITS ACCESS PROVIDER OR THE SERVICE
PROVIDER ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT WILL
NOT EXCEED TEN THOUSAND DOLLARS ($10,000) FOR PURPOSES OF THIS SECTION, THE TERM
AGGREGAGE LIABILITY WILL INCLUDE, WITHOUT LIMITATION, ATTORNEYS FEES.

 

6. Uses, Disclosure and Copying of Confidential Information.

 

  (a) End User will treat all Freddie Mac Information as strictly confidential.
Without limiting the foregoing:

 

Page 46 of 58



--------------------------------------------------------------------------------

  (i) End User will not use Freddie Mac Information except to the extent
necessary to use the Products under this Agreement.

 

  (ii) End User will keep the results of the Products, including any notes,
files or reports it creates during its use of the Products, confidential unless
otherwise provided in this Agreement or Freddie Mac agrees otherwise in writing.

 

  (iii) End User will not disclose Freddie Mac Information, except to its
employees who need to know such Freddie Mac Information to use the Products and
who are legally obligated to maintain the confidentiality of Freddie Mac
Information and to use Freddie Mac Information only as permitted by this
Agreement.

 

  (b) Freddie Mac and Service Provider will treat all End User Information as
strictly confidential. Without limiting the foregoing:

 

  (i) Neither Freddie Mac nor Service Provider will use End User Information
except in connection with performance of services related to the Products.

 

  (ii) Neither Freddie Mac nor Service Provider will disclose End User
Information, except: (A) to their respective employees who need to know such End
User Information in connection with performance of services related to the
Products and who are legally obligated to maintain the confidentiality of End
User Information and to use End User Information only as permitted by this
Agreement; and (B) to third parties assisting Freddie Mac or Service Provider in
connection with performance of services related to the Products who have agreed
to keep End User Information confidential and to use End User Information only
as permitted by this Agreement (which agreement may be in an agreement that does
not specifically mention End User Information as long as End User Information is
covered by the agreement).

 

  (c) Each party as a Recipient will exercise at least the same degree of care
to preserve the confidentiality of Proprietor’s Confidential Information that
Recipient exercises to protect its own Confidential Information of a similar
level of sensitivity, but in no event less than a reasonable standard of care.
The parties further agree in their use of the other parties’ Confidential
Information to comply with applicable privacy provisions of the
Gramm-Leach-Bliiey Act of 1999 (Public Law 106-102, 113 Stat. 1138), as it may
be amended from time to time (the “GLB Act”), and the applicable regulations
promulgated thereunder, as such regulations are amended from time to time.

 

  (d) In the event Recipient anticipates that it may be required for any reason
to release or disclose Confidential Information outside its organization, except
as otherwise permitted by this Agreement or except when disclosed in accordance
with Section 10 of this Agreement (to comply with legal requirements), Recipient
will promptly notify Proprietor and will make reasonable efforts to provide
Proprietor with a meaningful opportunity to seek a protective order or otherwise
respond in such manner as Proprietor deems appropriate.

 

  (e) Nothing in this Confidentiality Agreement will grant to Recipient any
rights in Proprietor’s Confidential Information, including, but not limited to,
any patent, copyright, trade secret and other intellectual property rights
related thereto.

 

7.

Exclusions. Neither party’s obligations under this Confidentiality Agreement
will extend to Confidential Information to the extent such information: (i) is
publicly known at the time in question without a breach of this Agreement
provided that End User’s obligations will apply with respect to any data
provided by Freddie Mac, notwithstanding the fact that the data may include or
consist of information that may otherwise be publicly available; (ii) is
provided to Recipient on a non-confidential basis by a third party that is not
itself under any confidentiality obligation with respect to

 

Page 47 of 58



--------------------------------------------------------------------------------

 

the information; or (iii) is independently developed by Recipient without use of
or reference to Proprietor’s Confidential Information. However, notwithstanding
the fact that a portion of Confidential Information is or becomes
non-confidential, Recipient’s obligations under this Agreement will continue to
apply to all other Confidential Information. This Agreement will not prevent
Recipient from disclosing Confidential Information to the extent required by a
government agency or court of competent jurisdiction, provided that Recipient
complies with the requirements of Section 6(d) or Section 10, whichever applies.

 

8. Market Sectors and Permitted Uses; Restrictions on Use.

 

  (a) End User only may disclose or use the data generated by or provided in
connection with the Products in accordance with the following permitted and
prohibited uses,

Home Value Explorer®

Permitted Uses:

 

  •  

Activities associated with the granting of loans backed by the value of the
collateral, such as first or second lien mortgages, home equity loans and home
equity lines of credit;

 

  •  

To support typical lending functions, such as underwriting, quality control, and
portfolio analysis;

 

  •  

Activities associated with the purchase, sale or construction of homes; and

 

  •  

As part of the process of evaluating home insurance needs if End User is a
hazard insurance provider.

Prohibited Uses:

Any use other than a “permitted use” is a “prohibited use” unless Freddie Mac
consents to the use in writing. The following are two examples of prohibited
uses.

 

  •  

Any application that could be construed as “predatory lending” such as
generating high-rate/high cost loans covered by the Home Ownership and Equity
Protection Act of 1994 (HOEPA); and

 

  •  

Uses associated with identifying potential customers, including but not limited
to generating marketing or mailing lists for solicitation purposes,

Home Value Calibrator®

Permitted Use:

 

  •  

Post funding quality control.

Prohibited Uses:

 

  •  

Any pre-funding activity is strictly prohibited. Any use other than a permitted
use is a prohibited use unless Freddie Mac consents to the use in writing.

 

  (b) The Products and Model Results must be clearly identified as a Freddie Mac
Product and cannot be presented as any other brand or merged with a model result
from any non Freddie Mac Product.

 

Page 48 of 58



--------------------------------------------------------------------------------

  (c) The following additional storage and disclosure restrictions apply:

 

  (i) End User may not store values derived from the Products in a database or
other electronic format for the purpose of facilitating retrieval of values in
aggregate form or calculating new automated property valuation estimates.

 

  (ii) End User may not make the Products available or disclose the Products to
a Restricted Entity (as defined in the attached Exhibit C) except that the Model
Result may be disclosed to Fannie Mae or a Federal Home Loan Bank in connection
with the sale of a loan backed by the value of the collateral or to support a
typical lending functions, such as underwriting, quality control, and portfolio
analysis.

 

9. Bona Fide Test.

 

  (a) Bona Fide Tests must contain a minimum of 500 and a maximum of 100,000
address records unless Freddie Mac has given its prior written consent.

 

  (b) Bona Fide Tests will be limited to a maximum of two (2) requests per End
User in a twelve (12) month period unless Freddie Mac has given its prior
written consent.

 

  (c) Bona Fide Test results may not be merged or commingled with results from
third party applications.

 

  (d) Freddie Mac will return all Bona Fide Test results directly to End User.

 

  (e) Bona Fide Test requests are typically processed within three (3) to five
(5) business days.

 

  (f) All summaries of Bona Fide Test results performed by or on behalf of End
User must be forwarded to the Freddie Mac relationship manager. All third party
test results must be unidentifiable.

 

  (g) Upon the earliest of (a) one (1) year of receipt of the Bona Fide Test
results, or (b) written demand by Freddie Mac, End User will destroy all Bona
Fide Test results and all copies thereof, if any. Within five business days of
the occurrence of (a) or (b) of this section, End User will certify the
destruction of Bona Fide Test results in writing to Freddie Mac.

 

10. Compliance with Legal Requirements. End User may disclose the Products to
the extent, and only to the extent, necessary to comply with orders or subpoenas
issued by a court of competent jurisdiction or with regulatory examiners with
jurisdiction over End User, or to the extent otherwise required by applicable
law (the “Legal Requirements”) provided that prior to any particular such
disclosure:

 

  (a) End User provides to the Service Provider and to Freddie Mac reasonable
notice of the Legal Requirement and takes such actions as may be necessary or
reasonably requested by the Service Provider, and/or Freddie Mac to provide the
Service Provider and Freddie Mac with a reasonable opportunity to seek either a
protective order or otherwise to minimize the required disclosure; and

 

  (b) End User notifies all auditors and regulators and any other recipients of
the Products in writing that the Products may not be copied or used for any
purpose other than review or examination of End User except to the extent
ordered by a court of competent jurisdiction, and, further, that the Products
are proprietary to Freddie Mac and their use strictly limited under this End
User Agreement.

 

11.

Audit. Upon request, End User will allow Service Provider, Freddie Mac or any
regulatory agency with jurisdiction over Service Provider or its customers to
review or audit End User’s records, files,

 

Page 49 of 58



--------------------------------------------------------------------------------

 

processes and controls related to this Agreement and will promptly respond to
requests of Service Provider, Freddie Mac or a regulatory agency for
information, legal and accounting opinions and other documentation related to
this Agreement. End User will make its personnel and facilities available and
otherwise cooperate reasonably in connection with any such review or audit and
will promptly consider any reasonable process improvement suggested in such
audit. Upon request, End User will provide financial statements on a yearly
basis to Service Provider, who may disclose them to Freddie Mac upon request.

 

12. Price and Payment.

 

  (a) The transaction fees for the Products will be set out in the pricing
schedule with the Service Provider. The Service Provider may change the pricing
schedule on thirty (30) days notice to End User.

 

  (b) End User will pay the Service Provider transaction fees for the model
results obtained during the prior month within thirty (30) days after receipt of
the Service Provider’s invoice.

 

13. Intellectual Property Rights.

 

  (a) The Products are the sole and exclusive property of Freddie Mac. Freddie
Mac reserves all rights in the Products. The Products are not being sold under
this Agreement and End User will have no title or ownership interest in the
Products or in any copies.

 

  (b) End User may not reverse engineer, modify, summarize, add to or delete
information from the Products or create derivative products from the Products.
Nothing in this Agreement will be deemed to transfer to End User any rights in
any Freddie Mac trademark, patent, copyright or other intellectual property.

 

  (c) In the event Freddie Mac or Service Provider receives notice of any claim
that any of the Products violate or infringe on any patent, trade secret,
copyright or other proprietary right of any third party, Freddie Mac may elect
to suspend or terminate this Agreement, which action will in no event be deemed
to give rise to any claim against Freddie Mac or Service Provider.

 

14. Governing Law. This Agreement will be construed, and the rights and
obligations of the parties hereunder determined, exclusively in accordance with
the substantive law of the Commonwealth of Virginia, excluding provisions of
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied. However, the Uniform Computer Information
Transactions Act (or any substantially similar law enacted by Virginia) will not
apply to this Agreement or the performance of it, and instead the law of
Virginia as it exists without reference to the Uniform Computer Information
Transactions Act will apply.

 

15. Compliance.

 

  (a) Freddie Mac has the right to confirm that certain marketing guidelines are
followed. End User agrees to comply with the Market Sectors and Permitted Uses
set out in Exhibit B and if requested by Freddie Mac will certify its
compliance.

 

  (b) The Service Provider may temporarily cease making the Products available
to End User pending inquiry into any evidence of or allegations that End User
has breached this Agreement. In the inquiry reveals that a breach is likely to
have occurred, the Service Provider will, in addition to all other rights
available under applicable law, have the right, at its sole option, to
immediately terminate this Agreement and all duties and obligations of the
Service Provider hereunder.

 

Page 50 of 58



--------------------------------------------------------------------------------

16. Notices. All notices required or permitted hereunder will be in writing and
will be deemed to have been properly given: (i) upon delivery if delivered
personally or by a courier or overnight delivery service; or (ii) five
(5) business days after mailing by certified mail, postage prepaid, return
receipt requested, to the parties at the following addresses (or to such other
address of which either party may notify the other in a notice that complies
with the provisions of this section):

 

If to Service Provider:      If to End User:    [insert address below]     
[insert address below]   

 

    

 

  

 

    

 

  

 

    

 

  

 

    

 

   Attn.:      Attn.:    Tel:      Tel:    Fax:      Fax:    If to Freddie Mac:
             With a copy to:   

 

Federal Home Loan Mortgage Corporation       8200 Jones Branch Drive     
Federal Home Loan Mortgage Corporation Mail Stop 286      8200 Jones Branch
Drive    McLean, VA 22102      Mail Stop 204    Attn: SIS relationship manager  
   McLean, VA 22102    Tel: 703-903-2618      Attn: Associate General Counsel,
Corporate Affairs Fax: 703-903-2616      Tel: 703-903-2600         Fax:
703-903-3698   

Phone and fax numbers are provided for convenience only and not for the purpose
of transmitting notices.

 

17. No Agency. The Service Provider is not an agent of Freddie Mac and Freddie
Mac is not responsible for any acts or omissions of the Service Provider.

 

18. No Assignment. End User may not assign this Agreement without the prior
written consent of the Service Provider. This Agreement and each of the
provisions relating to confidentiality in Sections 6 and 7 will, however, be
binding upon and inure to the benefit of the parties and their successors and
assigns and will be binding upon each party’s agents, consultants,
subcontractors, directors, officers, partners, principals and employees.

 

19. Remedies. Any breach of those provisions of this Agreement relating to
confidentiality in Sections 6 and 7 may cause substantial and irreparable harm
to Proprietor for which an award of monetary damages would be an inadequate
remedy., Accordingly, in the event of any such breach or threatened breach,
Proprietor may seek injunctive relief in addition to all other rights and
remedies available at law and in equity.

 

20. Survival. The following provisions of this Agreement will survive the
expiration or termination of this Agreement with the Service Provider: Section 3
(second sentence only), sections 4, 5, 6, 7, 8, 10, 11, 13, 14, 15, 16, 17, 18,
19, 20, 21 (second sentence only) 22, 24, and 25.

 

21. End User Warranty. End User represents and warrants that it has not
developed and is not in the process of developing an automated collateral
valuation tool for commercial use. End User also represents and warrants that it
will use the Products only for the permitted purposes identified in this
Agreement and in the attached Marketing Guidelines and Permitted Uses.

 

Page 51 of 58



--------------------------------------------------------------------------------

22. Waivers. No modification or waiver of any provision of this Agreement will
be valid unless such modification or waiver is in writing and signed by the
party against whom it is sought to be enforced. No waiver at any time of any
provision of this Agreement will be deemed a waiver of any other provision of
this Agreement at that time or at any other time.

 

23. Integration. This Agreement constitutes the only agreement relating to End
User’s use of the Products and relating to the confidentiality of Confidential
Information exchanged in connection with such use. The provisions of this
Agreement expressly supersede any prior Agreement relating to the
confidentiality of information exchanged between the parties as it relates to
any use of the Products by End User.

 

24. Severability. If any provision of this Agreement is held for any reason to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had not been contained herein.

 

25. Indemnification. End User will indemnify Freddie Mac and Service Provider
and their respective directors, officers, employees, successors and assigns and
hold each harmless from and against any and all liabilities, losses, claims,
damages, costs and expenses, including reasonable attorneys’ fees, arising
directly or indirectly out of the breach of any of End User’s obligations
hereunder, whether such breach arises out of its own action or inaction or the
action or inaction of End User and its directors, officers, employees,
subcontractors, partners, principals and agents, successors and assigns.

IN WITNESS WHEREOF, each party has executed this Agreement effective as of the
date first above written.

 

End User      Service Provider [insert Reseller’s name]     

 

By:  

 

        Name:  

 

     By:   

 

Title:  

 

     Name:   

 

       Title:   

 

 

Page 52 of 58



--------------------------------------------------------------------------------

Freddie Mac Exhibits

Exhibit H

Reseller Agreement

RECITALS

WHEREAS, Distributor (as defined below) has licensed certain automated valuation
products (the “Products”) developed and owned by the Federal Home Loan Mortgage
Corporation (“Freddie Mac”) the terms of which sublicense impose obligations
upon Distributor; and

WHEREAS, Reseller (as defined below) desires to sublicense the Products
identified in Exhibit A, the Product List, to obtain certain information
generated by the Products in response to a Query (“Model Result”) to
redistribute to End Users (as defined below). References to the term “Products”
includes the term “Model Result,”

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions.

 

  (a) “Bona Fide Test” means a commercially reasonable test conducted by or on
behalf of a prospective End User for the sole purpose of evaluating the
Products.

 

  (b) “Distributor” mean a Freddie Mac customer who licenses the Products for
resale to Resellers and End Users.

 

  (c) “End User” means a licensed party that requests a Model Result for a
specific property by making a Query through a Distributor or a Reseller without
the right to resell the Model Result.

 

  (d) “Model Result” means information generated by the Products in response to
a Query.

 

  (e) “Products” means certain proprietary automated property valuation products
offered to Distributor during the Term by Freddie Mac, including but not limited
to Model Results derived from Freddie Mac’s proprietary property valuation
models, proprietary software, technical interface specifications, and related
proprietary algorithms that can deliver estimates of specific residential
property values using Freddie Mac databases. Freddie Mac has the exclusive right
to determine the Products that will be marketed under this Agreement. Exhibit A
is a list of all available Products.

 

  (f) “Query” means a request made by a Reseller or an End User through
Distributor for one or more Model Results.

 

  (g) “Reseller” means a customer of a Distributor who licenses the Products for
resale to End Users.

 

  (h) “Reseller Software and Equipment” means any and all of the algorithms,
programs, routines, tools, devices and documentation of software and equipment
owned or licensed by Reseller from third parties to support distribution of the
Products and/or transaction processing thereunder to End Users but not
containing any Freddie Mac Information.

 

  (i) “Restricted Entity” means an entity described in Exhibit C, Restricted
Entities.

 

  (j) “Transaction” means each instance for which a Model Result is returned in
response to a Query submitted by a Reseller.

 

Page 53 of 58



--------------------------------------------------------------------------------

2. Term.

 

  (a) Limit on Term. The term of this Agreement may not exceed the term of
Freddie Mac’s agreement to license any of the Products.

 

  (b) Termination for Convenience. In the event Freddie Mac terminates its
agreement to license any of the Products, Distributor will terminate this
Agreement effective thirty (30) days from the date Distributor receives written
notice of such termination.

 

3. Grant of License. On the Effective Date, Distributor will license to Reseller
the Products identified in Exhibit A. Such license is a limited, non-exclusive,
non-transferable license to distribute the Products to End Users according to
the terms and conditions of this Agreement, the Marketing Guidelines and
Permitted Uses (Exhibit B), the Restricted Entity List (Exhibit C), the Contact
Information (Exhibit D), the Test and Confidentiality Agreements (Exhibits F-l
and F-2), the End User Agreement (Exhibit G), the Bona Fide Testing Procedure
(Exhibit E), and the Authorized Use of a Transaction Account Identifier (Exhibit
1), Reseller will not use the Products for any other purpose, or disclose the
Products, other than as expressly permitted by this Agreement. To the extent
Freddie Mac modifies its agreement with Distributor, Distributor reserves the
right to modify the corresponding terms and conditions of this Reseller
Agreement and the Exhibits, upon 30 days written notice to Reseller.

 

4. Third Party Beneficiary. Freddie Mac, as owner of the Products, is a third
party beneficiary to this Agreement and has an independent right of action to
enforce the provisions of this Agreement.

 

5. Rights of Title. The Products are the sole and exclusive property of Freddie
Mac. Reseller agrees that Freddie Mac reserves all rights in the Products. The
Products are not being sold under this Agreement and Reseller will have no title
or ownership interest in the Products or any copies.

 

6. Restrictions on Use. Reseller will not reverse engineer, modify, summarize,
add to, delete or disassemble the output produced from the Products or
decompile, translate, modify such data, or create derivative products from the
Products or allow any other person or entity to do so. Nothing contained in this
Agreement will be deemed to transfer to Reseller any ownership or other
proprietary interest in the Products or in any Freddie Mac trademarks, patents
or other intellectual property related thereto.

 

7. No Distribution Without Signed Agreement. Unless Reseller has received a
signed agreement from End User substantially in the form of Exhibit G, Reseller
will not provide any Products to that End User.

 

8. Confidentiality.

 

  (a) “Freddie Mac Information” means all information previously provided, or
that in the future is provided, to Reseller by Freddie Mac or by Distributor in
connection with use of the Products, whether delivered orally or in writing and
whether or not it is specifically marked or designated confidential, Freddie Mac
Information also includes all materials that Reseller prepares based on Freddie
Mac Information, including, without limitation, notes, reports or test data
Reseller develops in connection with the use of the Products, or discussions
with Freddie Mac employees. Without limiting the foregoing in any way, the
following information constitutes Freddie Mac Information: all Freddie Mac
analytic models and algorithms and any non-public information relating to
Freddie Mac’s Products.

 

  (b) “End User Information” means Property Street Address, City, State and Zip
Code, non-Freddie Mac Loan Number and Borrower’s Credit Score, that End User
provides to Distributor or Freddie Mac through Reseller solely in connection
with End User’s use of the Products.

 

  (c) Reseller will treat all Freddie Mac Information as strictly confidential
Without limiting the foregoing.

 

  (d) Reseller will not use Freddie Mac Information except to the extent
necessary to use the Products under this Agreement.

 

  (i) Reseller will keep the results of the Products, including any notes, files
or reports its creates during its use of the Products, confidential unless
otherwise provided in this Agreement or Freddie Mac agrees otherwise in writing.

 

Page 54 of 58



--------------------------------------------------------------------------------

  (ii) Reseller will not disclose Freddie Mac Information, except to its
employees who need to know such Freddie Mac Information to use the Products and
who are legally obligated to maintain the confidentiality of Freddie Mac
Information and to use Freddie Mac Information only as permitted by this
Agreement.

 

  (iii) Reseller will not copy any Freddie Mac Information, except to the extent
necessary to use the Products. Reseller will retain all confidentiality markings
on any Freddie Mac Information and will prominently mark “Confidential” on all
copies and other materials it produces that include Freddie Mac Information.

 

  (e) Reseller will treat all End User Information as strictly confidential.
Without limiting the foregoing:

 

  (i) Reseller will not use End User Information except in connection with
performance of services related to the Products.

 

  (ii) Reseller will not disclose End User Information, except

 

  (A) to its employees who need to know such End User information in connection
with performance of services related to the Products and who are legally
obligated to maintain the confidentiality of End User Information and to use End
User Information only as permitted by this Agreement; and

 

  (B) to third parties assisting Reseller in connection with performance of
services related to the Products who have agreed to keep End User Information
confidential and to use End User Information only as permitted by this Agreement
(which agreement may be in an agreement that does not specifically mention End
User Information as long as End User Information is covered by the agreement).

 

9. Restricted Entity. Reseller will not market, and will not permit its End
Users to market to the Restricted Entities set out in Exhibit C, as such list is
modified by Freddie Mac from time to time.

 

10. End User Approval. Prior to entering into an End User Agreement, and prior
to making any external communication regarding a new customer, Reseller will
provide Distributor with the information required in Exhibit D, Contact
Information. Receipt of the Contact Information does not constitute approval of
the proposed End User by Distributor. Freddie Mac has the right, in its sole,
but reasonable discretion, to reject any Reseller or End User with whom
Distributor desires to enter or has entered into a Product license, whether or
not Reseller or End User is a Restricted Entity.

 

11. Marketing Guidelines. Reseller will comply with the Marketing Guidelines
(Exhibit B) relating to Market Sectors and Permitted Uses. Freddie Mac has
reserved the right to modify the Marketing Guidelines from time to time, and
Reseller agrees to comply with any such modified requirements.

 

12. Appearance and Operation of System Interfaces. The Reseller Software and
Equipment will adhere to the formatting of the Products as outlined in the
Marketing Guidelines and Permitted Uses, Exhibit B including but not limited to
guidelines relating to use of Freddie Mac’s logo and trademark. Non-graphical
interfaces, such as batch processing or system-to-system connections, and all
Transactions will be clearly identified as the respective Freddie Mac Product
and not co-branded or merged with any non-Product.

 

13. No Right to Store Licensed Data. Upon delivery of a Model Result to an End
User, Reseller will purge from its systems, data storage devices, and data
storage media within two (2) calendar years all information and data (if any)
associated with such Model Result request and will destroy any paper documents
containing such information. Notwithstanding the foregoing, Reseller may store
Model Results in Reseller’s systems in the original Model Result report format
(similar to an electronic photocopy) created for End User in a manner that
provides no ability to copy, move or otherwise recreate the stored Model Result
in a database form for the purpose of creating a database of property values or
manipulating the property values in any way. Retrieval of any such stored Model
Result is limited; Reseller may only provide a stored Model Result to the same
End User that submitted the original query that produced the Model Result. In no
event may Reseller store the Model Result for this purpose for more than two
(2) years from the date of the original Model Result report.

 

14. Brand Integrity. The Products and Model Results must be clearly identified
as a Freddie Mac Home Value Product as set forth in Exhibit B, Marketing
Guidelines and Permitted Uses. The Products and Model Results may not be

 

Page 55 of 58



--------------------------------------------------------------------------------

 

repackaged, merged with, or offered for sale, as products or model results not
derived from Freddie Mac without Freddie Mac’s prior written consent. Likewise,
non-Freddie Mac products or model results may not be repackaged, merged with, or
offered for sale, as Freddie Mac Products or Model Results.

 

15. Active Marketing Efforts. Reseller will use commercially reasonable efforts
to actively market the Products to new End Users.

 

16. Freddie Mac’s Right to Market. Reseller agrees that Freddie Mac has the
right to meet with, market, contract, and distribute the Products directly to
any End Users even if Reseller has already entered into an agreement or made
contact with such entities for the purpose of entering into an End User
Agreement.

 

17. System Support and Maintenance. Reseller will make commercially reasonable
efforts to support and maintain the Reseller Software and Equipment for the
purpose of delivering the Products to End Users. Reseller will provide customer
service support, proper outage notification, and problem resolution capability
to ensure the Reseller Software and Equipment operates and delivers the Products
in a commercially reasonable manner.

 

18. Pricing. Distributor may change the applicable Product pricing schedule on
thirty (30) days written notice to Reseller.

 

19. Bona Fide Test.

 

  (a) Bona Fide Tests must contain a minimum of 500 and a maximum of 100,000
address records unless Freddie Mac has given its prior written consent to an
exception.

 

  (b) Bona Fide Tests will be limited to a maximum of two (2) requests per End
User in a twelve (12) month period unless Freddie Mac has given its prior
written consent to an exception.

 

  (c) Bona Fide Test results may not be merged or commingled with results from
third party applications.

 

  (d) Freddie Mac will return all Bona Fide Test results directly to End User.

 

  (e) Bona Fide Test requests are typically processed within three (3) to five
(5) business days.

 

  (f) All summaries of Bona Fide Test results performed by or on behalf of End
User must be forwarded to the appropriate Freddie Mac relationship manager. All
third party test results must be unidentifiable.

 

  (g) Upon the earliest of (a) one (1) year of receipt of the Bona Fide Test
results, or (b) written demand by Freddie Mac, End User will destroy all Bona
Fide Test results and all copies thereof, if any. Within five business days of
the occurrence of (a) or (b) of this section, End User will certify the
destruction of Bona Fide Test results in writing to Freddie Mac.

 

20. Self-Help Steps for infringement Claim and Actions.

 

  (a) If Freddie Mac or Distributor receives notice of any legal claim,
including but not limited to an infringement claim, regulatory, political and/or
governmental advisory or potential action, Distributor will have the right, upon
five (5) days notice to Distributor to take such steps as it deems advisable
including:

 

  (i) the temporary suspension of the operation of this Agreement; and/or

 

  (ii) the termination of this Agreement (in whole or in part with respect to
particular Products).

 

  (b) Distributor’s suspension or termination of this Agreement pursuant to this
section will in no event be deemed to give rise to any claim against Distributor
or Freddie Mac.

 

21. Audit.

 

  (a) Upon request, Reseller will:

 

Page 56 of 58



--------------------------------------------------------------------------------

  (i) allow Distributor, Freddie Mac or any regulatory agency with jurisdiction
over Reseller or its customers to review or audit Reseller’s records, files,
processes and controls related to this Agreement; and

 

  (ii) will promptly respond to requests of Distributor, Freddie Mac or a
regulatory agency for information, legal and accounting opinions and other
documentation related to this Agreement.

 

  (b) Reseller will make its personnel and facilities available and otherwise
cooperate reasonably in connection with any such review or audit and will
promptly consider any reasonable process improvement suggested in such audit.
Upon request, Reseller will provide audited financial statements to Distributor,
who may disclose them to Freddie Mac.

 

22. No Assignment. Reseller may not assign this Agreement without the prior
written consent of Distributor. This Agreement and each of the provisions
relating to confidentiality are binding upon and will inure to the benefit of
the parties and their successors and assigns and will be binding upon each
party’s agents, consultants, subcontractors, directors, officers, partners,
principals and employees.

 

2.3. No Agency. Distributor is not an agent of Freddie Mac and Freddie Mac is
not responsible for any acts or omissions of Distributor.

 

24. Governing Law. This Agreement will be construed, and the rights and
obligations of the parties hereunder determined, exclusively in accordance with
the substantive law of the Commonwealth of Virginia, excluding provisions of
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied. However, the Uniform Computer Information
Transactions Act (or any substantially similar law enacted by Virginia) will not
apply to this Agreement or the performance of it, and instead the law of
Virginia as it exists without reference to the Uniform Computer Information
Transactions Act will apply.

 

25 DISCLAIMER. THERE ARE NO WARRANTIES IN THIS RESELLER AGREEMENT, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THOSE CONCERNING MERCHANTABILITY, TITLE
OR FITNESS FOR A PARTICULAR PURPOSE. NO REPRESENTATION OR STATEMENT NOT
EXPRESSLY CONTAINED IN THIS AGREEMENT WILL BE BINDING AS A WARRANTY. EXCEPT AS
IS OTHERWISE EXPRESSLY STATED HEREIN, THE PRODUCTS ARE PROVIDED “AS IS” AND ALL
USES THEREOF ARE AT THE RISK OF THE RESELLER AND ITS END USERS. WITHOUT LIMITING
THE DISCLAIMER IN THIS SECTION, FREDDIE MAC DOES NOT WARRANT THAT THE OPERATION
OF THE PRODUCTS WILL BE ERROR FREE IN ALL CIRCUMSTANCES.

 

26. LIMITATION OF LIABILITY.

 

  (a) IN NO EVENT WILL FREDDIE MAC OR DISTRIBUTOR BE LIABLE TO RESELLER OR TO
END USER OR ANY OTHER INDIVIDUAL OR ENTITY FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY TYPE WHATSOEVER, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS, ARISING OUT OF OR RELATING IN ANY MANNER TO THIS AGREEMENT, THE
TERMINATION OF THIS AGREEMENT OR THE PERFORMANCE OR NONPERFORMANCE OF FREDDIE
MAC’S OBLIGATIONS HEREUNDER, WHETHER UNDER A CONTRACT, TORT OR ANY OTHER THEORY
OF LIABILITY, EVEN IF FREDDIE MAC IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

 

  (b) IN NO EVENT WILL ANY ENTITY FREDDIE MAC USES TO PROVIDE ACCESS TO THE
PRODUCTS OR DATA SERVICES RELATED THERETO BE LIABLE TO RESELLER OR TO END USER
OR ANY OTHER THIRD PARTY FOR ANY DAMAGE WHATSOEVER INCLUDING BUT NOT LIMITED TO
DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES AND LOST PROFITS,
ARISING OUT OF OR RELATING IN ANY MANNER TO THIS AGREEMENT. THE FREDDIE MAC
SERVICE PROVIDERS ARE THIRD PARTY BENEFICIARIES OF THIS DISCLAIMER.

 

Page 57 of 58



--------------------------------------------------------------------------------

  (c) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
WILL THE AGGREGATE LIABILITY OF FREDDIE MAC OR ITS DISTRIBUTOR ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT EXCEED TEN THOUSAND DOLLARS
($10,000). FOR PURPOSES OF THIS SECTION, THE TERM AGGREGATE LIABILITY WILL
INCLUDE, WITHOUT LIMITATION, ATTORNEYS FEES.

 

      Reseller - Distributor      

[insert Reseller’s corporate name]

(“Reseller”)

First American CoreLogic, Inc. (“FACL”)            By:   

/s/ Kathy Manzione

        Name:    Kathy Manzione By:  

 

      Title:    President Name:  

 

         Title:  

 

        

 

Page 58 of 58